Exhibit 10.60

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of April 21, 2016
(the “Effective Date”), by and between the Sellers and IPT ACQUISITIONS LLC, a
Delaware limited liability company (“Purchaser”).    Capitalized terms used
herein shall have the meaning given to such terms in APPENDIX A attached hereto.

W I T N E S S E T H:

Each Seller Entity is the owner of its Respective Property. On the terms set
forth herein, each Seller Entity desires to sell its Respective Property to
Purchaser and Purchaser desires to purchase each Respective Property from the
applicable Seller Entity.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sellers and Purchaser hereby agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1       Agreement of Purchase and Sale.  Subject to the terms and conditions
hereinafter set forth, each Seller Entity agrees to sell and convey its
Respective Property to Purchaser and Purchaser agrees to purchase each
Respective Property from the applicable Seller Entity.

1.2       Excluded Property.    Notwithstanding anything to the contrary
contained above: (a) Sellers reserve the right to retain copies of all digital
information and paper copies of all information related to, or associated with
the Properties; and (b) the Conveyed Assets shall not include any: (i) bank
accounts of any Seller Entity; (ii) any Seller Entity’s rights to payments of
Delinquent Rent pursuant to Section 4.4.6 below; or (iii) any Excluded
Information.

1.3       Permitted Exceptions.  Each Property shall be conveyed subject to the
matters which are listed as permitted exceptions on the Property Exhibits for
each Property and which are deemed to be, Permitted Exceptions pursuant to
ARTICLE II hereof or as otherwise expressly set forth in this Agreement (herein
collectively referred to as the “Permitted Exceptions”).

1.4       Purchase Price.  Sellers are to sell and Purchaser is to purchase the
Properties for an aggregate total of ONE HUNDRED EIGHTY SEVEN MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($187,500,000.00) (the “Purchase Price”),
which Purchase Price is allocated among the Properties in accordance with the
Allocated Purchase Price for each Property.

1.5       Payment of Purchase Price.  The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to an escrow bank account of the Escrow Agent (as defined in Section 1.6 below).



--------------------------------------------------------------------------------

1.6       Earnest Money.

(a)       Within one (1) business days after the Effective Date, Purchaser shall
deposit with First Nationwide Title, 220 East 42nd Street, Suite 3105, New York,
NY 10017 (the “Escrow Agent”), the Deposit in good funds, by federal wire
transfer. The Escrow Agent shall hold the Deposit in an interest-bearing account
in accordance with the terms and conditions of an escrow agreement entered into
among Sellers, Purchaser and Escrow Agent simultaneously with the execution of
this Agreement. The Deposit and all interest earned thereon shall be
collectively referred to as the “Earnest Money”. All interest accruing on such
sums shall become a part of the Earnest Money and shall be distributed as
Earnest Money in accordance with the terms of this Agreement. Purchaser’s
failure to make the Deposit when required shall be a default by Purchaser
hereunder and result in a termination of this Agreement.

(b)       The “Deposit” shall mean the sum of Seven Million Five Hundred
Thousand and No/100 Dollars ($7,500,000.00).

1.7       Independent Consideration.  Notwithstanding anything to the contrary
in this Agreement, in the event any provision hereof allows for the return of
the Earnest Money to Purchaser, such amount shall be returned to Purchaser less
One Thousand and No/100 Dollars ($1,000.00), which shall be paid to and
allocated among the Sellers as independent consideration for entering into this
Agreement and shall not be refundable in all events.

ARTICLE II

TITLE AND SURVEY

2.1       Commitment for Title Insurance.  Prior to the Effective Date, Sellers
have delivered to Purchaser the Title Commitments prepared by First Nationwide
Title, 220 East 42nd Street, Suite 3105, New York, NY 10017, as policy issuing
agent for Stewart Title Insurance Company (the “Title Company”).

2.2       Survey.    Prior to the Effective Date, Sellers has delivered the
Surveys to Purchaser, each certified as directed by Purchaser.    The actual
cost of the Surveys incurred by Sellers (less the costs incurred by Purchaser to
update the Surveys as provided below in this sentence) shall be reimbursed by
Purchaser at Closing should Closing occur; provided, however, that Purchaser
shall not be responsible to reimburse Seller for any survey costs in excess of
an amount equal to $32,410.00 less the cost of the Survey updates obtained by
Purchaser prior to Closing (the “Survey Cap Amount”). Any modifications or
additions to the Surveys requested or required by Purchaser shall be performed
at Purchaser’s sole cost and expense.

2.3       Monetary Liens.  At or prior to Closing, each Seller Entity shall
cause to be removed any mortgages or other similar security instruments that
were recorded against their Respective Property or any other monetary liens that
resulted from act or omission of each Seller Entity as to their Respective
Property (collectively, “Monetary Liens”); provided, however, that with respect
to Monetary Liens that are not mortgages or similar security instruments, Seller
may cause the same to be insured over with the prior approval of Purchaser as to
the form of such title insurance endorsement, such approval not to be
unreasonably withheld.

 

2



--------------------------------------------------------------------------------

2.4       Conveyance of Title. At Closing, each Seller Entity shall convey and
transfer to Purchaser such title to its Respective Property as will enable the
Title Company to issue to Purchaser at Closing a Title Insurance Policy covering
such Respective Property. It shall not be a condition to Closing that any Title
Insurance Policy contain any endorsements, except (i) as provided in Section
4.10 solely with respect to the Redlands Property and the Becton ROFR, and (ii)
as provided in Section 2.5 with respect to a Material Exception first arising
after the Effective Date that Seller elects to cure. Notwithstanding anything
contained herein to the contrary, each Respective Property shall be conveyed
subject to (and the applicable Title Insurance Policy may be subject to or
contain exceptions for) the following matters, all of which shall be deemed to
be Permitted Exceptions:

2.4.1    the rights of Tenant(s) of such Respective Property under the Assigned
Leases, as tenants only, with no right or option to purchase the Respective
Property;

2.4.2    the lien of all ad valorem real estate taxes and assessments for the
year in which Closing occurs, not yet due and payable as of the Closing Date;

2.4.3    local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Respective Property;

2.4.4    items which are Permitted Exceptions (as expressly provided herein as
of the Effective Date) or become Permitted Exceptions pursuant to Section 2.5
hereof; and

2.4.5    acts done or caused by or through Purchaser or matters arising by
virtue of the identity or status of Purchaser.

 

3



--------------------------------------------------------------------------------

2.5       Amendments to Title Commitment.   All exceptions to title other than
Material Exceptions (as hereinafter defined) first raised by the Title Company
in any amendments to any Title Commitment issued after the Effective Date shall
be Permitted Exceptions. Purchaser shall have the right to object to any
Material Exceptions first raised by the Title Company in any amendments to any
Title Commitment issued after the Effective Date by giving written notice to
Seller Contract Agent of the Material Exceptions to which Purchaser is objecting
(a “Title Objection Notice”) within five (5) business days after the issuance of
any such amendment (or the Closing Date, whichever is earlier). If Purchaser
does not object to any Material Exceptions first raised in an amendment to any
Title Commitment issued after the Effective Date by giving timely written notice
as herein provided, such Material Exception shall be a Permitted Exception. In
the event Purchaser gives timely written notice of objection to any Material
Exception as herein provided, the Seller Contract Agent shall have five (5)
business days to respond to such on behalf of the applicable Seller Entity (a
“Title Response”) (and the Closing Date shall be extended as necessary to allow
for Seller Contract Agent to respond to Purchaser’s notice, if at all). If
Seller Contract Agent elects not to cure (or fails to provide a Title Response
within five (5) business days) any exceptions to title set forth in a Title
Objection Notice or if, after electing to attempt to cure, Seller Contract Agent
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions (other than removal of Monetary Liens) and Seller Contract
Agent notifies Purchaser of such, Purchaser’s sole remedy hereunder in such
event shall be either: (i) to accept title to the applicable Property subject to
such exceptions as if Purchaser had not objected thereto and without reduction
of the Purchase Price and such uncured exception shall be deemed Permitted
Exceptions hereunder, or (ii) to terminate this Agreement as to all Properties,
whereupon the Earnest Money shall be returned to Purchaser and neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. To terminate this Agreement
pursuant to this Section 2.5, Purchaser must give written notice to Seller
Contract Agent of its election to terminate not later than (i) five (5) business
days after receipt of a Title Response that states Seller elects not to attempt
to cure, (ii) five (5) business days after Seller is deemed to elect not to
cure, (iii) five (5) business days after receipt of written notice from Seller
that, having previously elected to attempt to cure, that it is unable or
unwilling to do so, or (iv) at Closing if Seller fails to cure any items Seller
has elected to cure. If Purchaser fails to give timely notice of its election to
terminate for any reason whatsoever, such exception shall be deemed to be a
Permitted Exception. As used herein, a “Material Exception” shall be: (a) any
right or claim of a third party to fee title to a Property, (b) any lien against
the Property not otherwise permitted hereunder, (c) any Monetary Lien, (d) any
litigation matter encumbering a Property, (e) any liens or encumbrances caused
by a Seller Entity and not otherwise expressly permitted hereunder, (f) any
condition with respect to a Property which constitutes a violation of applicable
law, or (g) any other matter not otherwise permitted under this Agreement which,
in Purchaser’s reasonable determination, would materially and adversely
interfere with the continued use and operation of the Property as the same is
currently used and operated. Notwithstanding anything to the contrary herein,
each Seller Entity shall be permitted in its sole discretion and without any
notification to Purchaser, to modify any Monetary Liens at any time prior to the
Closing, provided that such Monetary Liens, as modified, shall be removed or
insured over as provided in Section 2.3.5.

 

4



--------------------------------------------------------------------------------

ARTICLE III

INSPECTIONS

3.1       Terms of Inspection.

3.1.1    Purchaser acknowledges that it was given an opportunity to inspect the
Properties, and that it previously inspected the Properties. Purchaser
acknowledges that it is satisfied with the results of its inspection and
investigations of the Properties. Notwithstanding the foregoing, during the
period beginning upon the Effective Date and ending at Closing (or the earlier
termination of this Agreement), Purchaser shall have the right to make a
physical inspection of the Properties (but Purchaser may not do any invasive
testing, such as core sampling or drilling wells, without Seller Contract
Agent’s prior written approval) and to examine at such place or places
designated by Seller Contract Agent any operating files maintained by Sellers or
its Property Manager in connection with the leasing, maintenance and/or
management of the Properties, including, without limitation, the Leases, lease
files, Contracts, insurance policies, bills, invoices, receipts and other
general records relating to the income and expenses of the Properties,
correspondence, surveys, plans and specifications, warranties for services and
materials provided to the Properties, but excluding the Excluded
Information. Purchaser understands and agrees that any on-site inspections or
testing of the Properties shall be conducted upon at least twenty-four (24)
hours’ prior notice to Seller Contract Agent and Property Manager and (if
required by Seller Contract Agent) in the presence of Seller Contract Agent,
Property Manager or another representative of the applicable Seller Entity. Any
such inspections and testing shall be performed by companies selected by
Purchaser and approved by Seller Contract Agent, which approval shall not be
unreasonably withheld.

3.1.2    Purchaser agrees to keep the Properties free and clear of any and all
liens that may arise as a result of Purchaser’s inspections. Purchaser shall and
shall cause Purchaser’s agents or invitees to comply with all applicable laws,
regulations, codes, ordinances and other governmental requirements or court
orders pertaining to the access and use rights granted hereunder with respect to
the Properties. Purchaser agrees to restore the Properties to substantially the
same condition existing immediately prior to Purchaser’s inspection thereof in
the event of any physical damage caused by Purchaser or its agents or invitees.

3.1.3    Purchaser shall indemnify against and hold each Seller Entity, Property
Manager and Seller Contract Agent harmless from any claim for liabilities,
costs, expenses (including reasonable attorneys’ fees actually incurred),
damages or injuries arising out of or resulting from (i) Purchaser’s or its
agents’ or Representatives entry onto, inspection or testing of, or use of the
Properties, (ii) any act or omission by Purchaser, its agents or Representatives
in connection with this Agreement, or (iii) Purchaser’s breach of any of the
terms of this Agreement. The obligation to indemnify, defend and hold harmless
each Seller Entity, Property Manager and Seller Contract Agent shall survive
Closing or any termination of this Agreement. Notwithstanding anything to the
contrary in this Agreement, the obligation to indemnify, defend and hold
harmless contained in this Section 3.1.3 shall not include (w) punitive or
speculative damages, (x) any damage caused by the gross negligence or willful
misconduct of any Seller Entity, Property Manager or Seller Contract Agent, (y)
any diminution in value of any of the Properties arising from the mere discovery
of any matter by Purchaser or any of Purchaser’s agents or Representatives
during their inspection(s); provided such matter is not exacerbated by Purchaser
or any of Purchaser’s agents or Representatives, or (z) any latent defects or
hazardous materials discovered by Purchaser or any of Purchaser’s agents or
Representatives so long as Purchaser or any of Purchaser’s agents or
Representatives do not exacerbate any such defect or condition.

 

5



--------------------------------------------------------------------------------

3.1.4    Purchaser shall maintain and shall ensure that Purchaser’s consultants
maintain commercial general liability and property damage insurance in an amount
equal to or greater than $2,000,000 for personal injury, including bodily injury
and death, and property damage, and in form and substance adequate to insure
against all liability of Purchaser and its consultants, respectively, and each
of its agents, employees or contractors, arising out of the inspections or
testing. Evidence of such insurance coverage shall be produced upon request from
Seller Contract Agent and (if required by Seller Contract Agent) each Seller
Entity, Property Manager, and Seller Contract Agent shall be named as an
additional named insured thereunder prior to Purchaser’s (or its agent’s) entry
upon the Properties.

3.1.5    All inspections and testing shall occur at reasonable times agreed upon
by Seller Contract Agent and Purchaser and shall be conducted so as not to
interfere unreasonably with use of any Property by any Seller Entity or its
Tenants. Purchaser shall not contact any Tenant (whether at the subject Property
or through other means) or conduct any Tenant interviews without the prior
consent of the Seller Contract Agent, which shall not be unreasonably withheld.
If Purchaser desires to contact or interview any Tenants, Purchaser shall notify
Seller Contract Agent. If requested by Purchaser, Seller Contract Agent or
Property Manager shall arrange for a Tenant interview/meeting with any such
Tenant at a mutually convenient time for Purchaser, Seller Contract Agent
(and/or Property Manager) and the Tenant. Sellers shall have the right to have a
representative (including Property Manager) present, at all times, during any
Tenant interviews/meetings. Purchaser agrees that its contact and discussions
with and interviews of Tenants shall only be conducted in accordance with the
provisions outlined above. Each Seller Entity shall cause the Seller Contract
Agent and Property Manager to facilitate the timely scheduling of all Tenant
interviews/meetings, provided, however, that no Seller Entity shall be in
default under this Agreement in the event that any Tenant shall refuse or fail
to meet with Purchaser. Purchaser shall not contact any governmental authority
without first obtaining the prior written consent of Seller Contract Agent;
provided that Purchaser may order a zoning report, Phase I environmental site
assessment, and/or property condition assessment to determine if the Properties
are in compliance with all applicable governmental code, zoning laws, and
regulations. The terms and provisions of this Section 3.1 shall also apply to
any inspections or investigations conducted by Purchaser prior to the Effective
Date.

3.2       No Inspection Right of Termination. Purchaser acknowledges that
Purchaser shall not have the right to terminate this Agreement as a result of
any further inspections or investigations of the Property from and after the
Effective Date. Notwithstanding the foregoing, if this Agreement is terminated
by any party for any other reason permitted in this Agreement prior to Closing,
upon request from Seller Contract Agent, Purchaser shall (at its expense and
without compensation from Sellers): (a) re-deliver to Seller Contract Agent all
of the Due Diligence Information and other materials delivered to Purchaser by
Sellers in connection with the Properties and its review thereof; provided that
such requirement shall not apply with respect to any information which is a
matter of public record or which was made available by web portal; and (b) upon
Seller Contract Agent’s request, deliver to Seller Contract Agent copies of any
and all reports, assessments and surveys which Purchaser may have obtained with
respect to the Properties including all third-party environmental site
assessments, property condition reports, engineering studies of any kind (other
than third-party reports prepared by legal counsel to Purchaser) and appraisals
(such third-party prepared environmental site assessments, property condition
reports, engineering studies of any kind and appraisals are referred to as
“Third Party Reports”). The Third Party Reports shall be delivered by Purchaser
to Seller without any representation or warranty on the part of Purchaser with
respect thereto.

 

6



--------------------------------------------------------------------------------

3.3       Due Diligence Information.    To the extent in Sellers’ possession or
control, Sellers delivered or caused to be delivered to Purchaser (or made
available through a document portal on the Internet which Purchaser has free
access to or at the Property Manager’s office), copies of the following
documents, schedules and other information described below (collectively, the
“Due Diligence Information”):

3.3.1       A copy of each Seller Entity’s rent roll for its Respective Property
along with copies of all Existing Leases.

3.3.2       A complete list and description of any and all monetary
delinquencies or defaults under any of the Existing Leases.

3.3.3       Copies of all Existing Contracts.

3.3.4       A list of all Tangible Personal Property (if any).

3.3.5       A list or copies of all current licenses or permits issued to the
Seller Entity with respect to each Property (collectively “Permits”).

3.3.6       Copies of the tax bills for the two most recent tax years for the
Properties.

3.3.7       A list and description of all material third party warranties for
the Improvements, if any, which are in effect with respect to or which benefit
any portion of the Properties.

3.3.8       Copies of all operating statements for the Properties for the most
recent 24 calendar months.

3.3.9       Copies of the most recent third party Phase I or other environmental
reports for each Property.

3.3.10     Copies of plans or specifications for the Improvements, if any.

3.3.11     Copies of Tenant’s certificates of insurance for the Properties.

3.3.12     Copies of the existing zoning report for each Property prepared by
B&C Zoning.

3.3.13     To the extent not duplicative of the above items those additional
items set forth on EXHIBIT B hereto.

To the extent not enumerated above, Seller agrees to deliver to Purchaser all
additional information as may be in the possession or control of the Sellers
with respect to the Properties which is reasonably requested by Purchaser,
except for any Excluded Information, and upon delivery of any such additional
information such shall become Due Diligence Information for purposes of this
Agreement. Except for each Seller Representations (defined below), Sellers make
no representations or warranties as to the truth, accuracy or completeness of
any of the Due Diligence Information. It is the parties’ express understanding
and agreement that subject to Seller Representations, any Due Diligence
Information is provided only for Purchaser’s convenience in connection with the
acquisition of the Properties, and Purchaser shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Properties and
Seller Representations and not on any Due Diligence Information or other
materials supplied by Sellers, Seller Contract Agent, Property Manager or Broker
(as defined in Section 8.1 below).

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

4.1        Time and Place.

(a)        Subject to Section 4.1(b) below, the consummation of the transaction
contemplated hereby (“Closing”) shall be held through an escrow at the offices
of Title Company, at 10:00 AM (Eastern Time) on the Closing Date.

(b)        The Closing shall occur on a so-called “New York style” basis with
the disbursement of closing funds prior to the recordation of the Deeds, but
only upon satisfaction of the conditions precedent to Closing set forth herein.
At Closing, Sellers and Purchaser shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3, the performance of which obligations
shall be concurrent conditions

4.2        Seller’s Obligations at Closing.  At Closing, each Seller Entity,
with respect to its Respective Property only, shall:

4.2.1    deliver to Purchaser a duly executed and notarized special or limited
warranty deed (the “Deed”), in applicable form attached hereto as EXHIBITS I1
through I4, for the state where the Respective Property is located, conveying
the Land and Improvements which are a part of the Respective Property, subject
only to the Permitted Exceptions applicable to each Respective Property;

4.2.2    deliver to Purchaser a duly executed bill of sale conveying the
Tangible Personal Property which is a part of the Respective Property in the
form attached hereto as EXHIBIT C;

4.2.3     deliver to Purchaser a duly executed assignment and assumption of
leases assigning the landlord/lessor interest in and to the Assigned Leases
which are a part of the Respective Property in the form attached hereto as
EXHIBIT D;

4.2.4    deliver to Purchaser a duly executed assignment and assumption of
contracts and intangible property assigning the Assigned Contracts and the other
Intangible Property which are a part of the Respective Property in the form
attached hereto as EXHIBIT E;

 

8



--------------------------------------------------------------------------------

4.2.5      deliver to Purchaser executed originals of the Required Tenant
Estoppels as are in such Seller Entity’s possession or control and which were
not previously delivered to Purchaser;

4.2.6      join with Purchaser to execute a notice (the “Tenant Notices”) in the
form attached hereto as EXHIBIT F as to each Assigned Lease;

4.2.7      deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of such Seller Entity, in the form attached hereto as EXHIBIT
G (the “Bring-Down Certificate”) stating that the representations and warranties
of such Seller Entity contained in this Agreement are true and correct in all
material respects as of the Closing Date (with modifications of those
representations and warranties made in Section 5.1 hereof to reflect any changes
therein including without limitation any changes resulting from actions under
Section 5.4 hereof) or identifying any representation or warranty which is not,
or no longer is, true and correct and explaining the state of facts giving rise
to the change (such certificate shall expressly state that it is made subject to
the limitations of survival and rights with respect thereof set forth in Section
5.3);

4.2.8      deliver to the Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of such Seller Entity;

4.2.9      deliver to Purchaser an affidavit duly executed by such Seller Entity
(to the extent such Seller Entity is not a disregarded entity) or the
non-disregarded direct or indirect parent of such Seller Entity if such Seller
entity is a disregarded entity, stating that such Seller Entity is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and the 1984 Tax Reform Act;

4.2.10    join with Purchaser to execute a notice (the “Vendor Notices”) in the
form attached hereto as EXHIBIT H as to each Assigned Contract;

4.2.11    deliver to the Title Company an acceptable form of owner’s affidavit
sufficient to cause the Title Insurance Policy to be issued in accordance with
this Agreement, along with a gap indemnity (if required by the Title Company);

4.2.12    deliver to the Title Company a settlement statement/closing statement
setting forth the Allocated Purchase Price and all additions and subtractions
thereto made in accordance with the terms and conditions of this Agreement;

4.2.13    deliver to the Title Company any required transfer declarations, sales
disclosure forms, change of ownership reports, natural hazard disclosure
statements (California), or other declarations as are required under applicable
law in connection with a transfer of the Respective Property, each executed by
such Seller Entity, reflecting the Allocated Purchase Price for such Property
(if required); and

 

9



--------------------------------------------------------------------------------

4.2.14    deliver to Purchaser the Parent Guaranty executed by the Parent (as
such terms are defined in Section 6.5).

4.3        Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

4.3.1    pay to Sellers the Purchase Price by paying to each Seller Entity the
full amount of its Allocated Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, in immediately available wire
transferred funds pursuant to Section 1.5 above, it being agreed that at Closing
the Earnest Money shall be delivered to Sellers (as allocated by Seller Contract
Agent) and applied towards payment of the Purchase Price;

4.3.2    join each Seller Entity in the execution of the instruments described
in Sections 4.2.3, 4.2.4, 4.2.6, 4.2.10 and 4.2.12 above;

4.3.3    join each Seller Entity (if required) in the execution of any
instruments described in Section 4.2.13;

4.3.4    deliver to all of the Sellers (collectively) a letter duly executed by
Purchaser, confirming that, based on the publicly-offered exception under
applicable plan asset regulations, Purchaser is not acquiring the Properties in
whole or part with the assets of any employee benefit plan (an “Employee Benefit
Plan”) as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”);

4.3.5    deliver to all Sellers (collectively) a certificate, dated as of the
Closing Date and executed on behalf of Purchaser by a duly authorized manager
thereof, stating that the representations and warranties of Purchaser contained
in this Agreement are true and correct in all material respects as of the
Closing Date;

4.3.6    deliver to the Title Company evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.

4.4        Credits and Prorations.

4.4.1    Pursuant to the other terms and provisions of this Section 4.4, the
following shall be apportioned with respect to the Properties as of 12:01 a.m.,
on the day of Closing, as if Purchaser were vested with title to the Properties
during the entire day upon which Closing occurs: (i) rents, if any, as and when
collected (the term “rents” as used in this Agreement includes all payments due
and payable by Tenants under the Assigned Leases), (ii) taxes and assessments
levied against the Properties (such to be done on a “cash basis”), (iii)
payments under the Assigned Contracts, (iv) gas, electricity and other utility
charges for which any Seller Entity is liable, if any, such charges to be
apportioned at Closing on the basis of the most recent meter reading occurring
prior to Closing, and (v) any other operating expenses or other items pertaining
to any Respective Property which are customarily prorated between a purchaser
and a seller in the area in which the Respective Property is located.

 

10



--------------------------------------------------------------------------------

4.4.2.    At Closing, each Seller Entity shall, at its option, either deliver to
Purchaser any security deposits actually held by such Seller Entity pursuant to
Assigned Leases or credit to the account of Purchaser the amount of such
security deposits (to the extent such security deposits have not been applied in
accordance with the applicable Assigned Lease). If any Assigned Lease security
deposit is not in the form of cash, such as a letter of credit or certificate of
deposit, the applicable Seller Entity shall deliver at Closing such non-cash
security deposits and any other documents or instruments duly executed by the
Seller Entity as necessary to conform to the procedures established by the
issuer or depository institution to assign to Purchaser the benefits of such
security deposits (such transfer to be effectuated only after Closing). Any
costs associated therewith to be paid by Purchaser (or the applicable Tenant),
but not any Seller Entity.

4.4.3    Real estate and personal property taxes actually paid with respect to
any Property in the year in which the Closing occurs (regardless of when such
taxes accrue), together with any costs incurred by any Seller Entity in
protesting such taxes or the assessments on the Property if such protest shall
apply to tax periods after the Closing, shall be prorated on a cash basis based
on the portion of the year which has elapsed prior to the Closing Date. If the
amount of any such taxes has not been determined as of Closing, such credit
shall be based on the most recent ascertainable full-year taxes and shall be
reprorated upon issuance of the final tax bill. If the taxes can be paid on a
discounted basis, the proration shall be done on the basis of the discounted
amount payable at the earlier of the Closing Date or the date on which such
taxes were paid. Any installments of special assessments due in the year in
which Closing occurs shall be prorated on a similar basis. If, after the
Closing, Purchaser or any Seller Entity receives (in the form of a refund,
credit, or otherwise) any amounts as a result of a real property tax contest,
appeal, or protest (a “Protest”) initiated by a Seller Entity, such amounts will
be apportioned as follows: (i) first, to reimburse Purchaser or the Seller
Entity, as applicable, for all costs incurred in connection with the Protest;
and (ii) second to Purchaser (to the extent that such refund applies to the
period from and after the Closing Date) and to the applicable Seller Entity (to
the extent that such refund applies to the period prior to the Closing Date).
Following the Effective Date, no Seller Entity shall commence, or settle any new
or existing tax appeal without the prior consent of Purchaser (such consent not
to be unreasonably withheld, conditioned or delayed); provided, that no consent
will be required if any Protest is commenced by any Tenant pursuant to rights
given to such Tenant under any Lease. Notwithstanding anything to the contrary
contained herein, any real estate taxes or personal property taxes paid directly
by a Tenant shall not be prorated hereunder. Further, if a Seller Entity
collects funds directly from any Tenant for payment of taxes prorated hereunder,
Seller Entity shall be entitled to retain all such payments received from such
Tenants to the extent that Purchaser receives a credit for such amounts.

4.4.4    Utilities payable by each Seller Entity, including, without limitation,
steam, water, electricity and natural gas (but not including propane or other
fuel which may be stored at the Properties), which are not directly paid by
tenants, shall be prorated as of the Closing. Each Seller Entity shall use
reasonable efforts to cause the meters, if any, for utilities to be read the day
on which the Closing Date occurs and to pay the bills rendered on the basis of
such readings. If any such meter reading for any utility is not available, then
adjustment therefor shall be made on the basis of the most recently issued bills
therefor which are based on meter readings no earlier than thirty (30) days
prior to the Closing Date; and such adjustment shall be reprorated when the next
utility bills are received. Purchaser shall give the applicable Seller Entity a
credit at Closing for all assignable deposits with utility companies serving the
Properties in which case such Seller Entity shall assign its rights to such
deposits to Purchaser at the Closing; or, at such Seller Entity’s option, the
Seller Entity shall be entitled to receive a refund of such deposits from the
utility companies, and Purchaser shall post its own deposits.

 

11



--------------------------------------------------------------------------------

4.4.5    Sellers shall be responsible for all Tenant Inducement Costs for (a)
the current term of all Existing Leases, and (b) any extensions, renewals,
amendments, modifications or expansions of Existing Leases, in each case entered
into by Sellers or occurring prior to the Effective Date. Purchaser shall
receive a credit at Closing for all unpaid Tenant Inducement Costs existing as
of the Closing Date which are due as of the Closing with respect to any Assigned
Leases and which are disclosed on any Property Exhibits. Seller shall retain
responsibility for same to the extent not so credited at Closing. With respect
to Tenant Inducement Costs under New Leases, Purchaser shall be responsible for
such Tenant Inducement Costs (“New Lease Inducement Costs”), and the applicable
Seller Entity shall receive a credit at Closing for New Lease Inducement Costs
paid by any Seller Entity prior to Closing. Notwithstanding anything set forth
herein to the contrary, Purchaser shall also be responsible (and Sellers shall
not be obligated to provide any credit at Closing) for any Tenant Inducement
Costs under any and all Legacy Commission Agreements to the extent such Tenant
Inducement Costs are (a) due after Closing and (b) relate to extensions,
amendments or expansions of Existing Leases, which extensions, amendments or
expansions are exercised after the Effective Date.

4.4.6    All collected rent (excluding collections for Reimbursable Expenses
prorated pursuant to Section 4.4.8) and other collected income under Assigned
Leases in effect on the Closing Date for the month in which Closing occurs shall
be prorated as of the Closing. Any prepaid rents received by a Seller Entity for
the period following the Closing Date shall be paid over by the Seller Entity to
Purchaser. Uncollected rent due to any Seller Entity for periods prior to
Closing (“Delinquent Rents”) shall not be prorated at Closing. Non-delinquent
rent for the period after Closing collected by any Seller Entity shall be
promptly remitted to Purchaser. Delinquent Rent collected after the Closing Date
shall be delivered as follows: (i) if a Seller Entity collects Delinquent Rent
for the Property, the Seller Entity shall, within fifteen (15) days after the
receipt thereof, deliver to Purchaser any such Delinquent Rent which Purchaser
is entitled to hereunder relating to the Closing Date and any period thereafter,
and (ii) if Purchaser collects any Delinquent Rent from the Property, Purchaser
shall, within fifteen (15) days after the receipt thereof, deliver to the
applicable Seller Entity any such Delinquent Rent which the Seller Entity is
entitled to hereunder relating to the period prior to the Closing Date. Anything
herein to the contrary notwithstanding, Sellers and Purchaser agree that all
rents received by any Seller Entity or Purchaser after the Closing Date shall be
applied to current rentals and then to Delinquent Rent (each as such relate to
the Respective Property only), if any, in inverse order of maturity. Purchaser
will make a good faith effort for ninety (90) days after Closing (or ninety (90)
days after billing therefor in connection with reconciliations under Section
4.4.7) to collect all rents (including Delinquent Rent) in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect Delinquent Rent,
but if Purchaser fails to institute a lawsuit or other collection procedures to
collect Delinquent Rent within thirty (30) days after the applicable Seller
Entity’s written request, the Seller Entity shall have the right to do the same
regarding Delinquent Rent due prior to Closing, but without the right to seek
termination of the Assigned Lease or eviction of the Tenant.

 

12



--------------------------------------------------------------------------------

  4.4.7    If a Seller Entity, as landlord under an Assigned Lease, is currently
collecting from Tenants additional rent to cover certain insurance, utilities,
maintenance and other operating costs and expenses incurred by such Seller
Entity in connection with the ownership, operation, maintenance and management
of its Respective Property (such expenses, to the extent Tenants are obligated
to reimburse the Seller Entity regarding same, collectively “Reimbursable
Expenses” and such collections, collectively “Collections”), then such shall be
prorated as set forth in this Section 4.4.7.

(a)    The parties acknowledge that each Seller Entity has delivered
reconciliation statements to each applicable Tenant with respect to the amount
of Reimbursable Expenses for the period of January 1, 2015 through December 31,
2015 (the “2015 Period”), and any and all refunds due to Tenants with respect to
such reconciliations for the 2015 Period have been paid to such Tenants. If
Collections for the 2015 Period are less than the estimated Reimbursable
Expenses for such period and the Seller Entity has not yet collected such amount
from the applicable Tenant, then such shall be treated as Delinquent Rent under
Section 4.4.6.

(b)     With respect to Collections for Reimbursable Expenses for 2016, at
Closing each Seller Entity and Purchaser shall reasonably estimate the amount of
Reimbursable Expenses for the period of January 1, 2016 through the Closing Date
(the “2016 Stub Period”). If the Collections for the 2016 Stub Period is less
than the estimated Reimbursable Expenses for such period, then such shall be
treated as Delinquent Rent under Section 4.4.6. If the Collections for the 2016
Stub Period are more than the estimated Reimbursable Expenses for such period,
then the Seller Entity shall credit the amount of such overage to Purchaser at
Closing and Purchaser shall be responsible for paying (or crediting) such to the
applicable Tenant. In all events, when 2016 Reimbursable Expenses are reconciled
by the Purchaser in 2017, each Seller Entity and Purchaser agree to ratably
reprorate and reconcile the Reimbursable Expenses and Collections allocated to
the 2016 Stub Period.

 

13



--------------------------------------------------------------------------------

4.4.8    In the event that there shall be any rents or other charges under any
Assigned Leases which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after Closing (such as operating expense and real estate
tax reimbursements and the like), then any rents or charges of such type
received by Purchaser or its agents or the Seller Entity or its agents
subsequent to Closing, including payments received from Tenants as a result of
true-ups or the obligation to reimburse Tenants for overpayments shall, to the
extent applicable to a period extending through the Closing, be prorated between
the Seller Entity and Purchaser as of Closing and Seller’s portion thereof shall
be remitted promptly to the Seller Entity by Purchaser or to Purchaser by the
Seller Entity, as the case may be.

4.4.9    If final prorations cannot be made at Closing for any item being
prorated under this Section 4.4, then Purchaser and Sellers agree to allocate
such items on a fair and equitable basis as soon as invoices or bills are
available and applicable reconciliation with Tenants have been completed, with
final adjustment to be made as soon as reasonably possible after the Closing but
no later than (i) with respect to real estate taxes, 30 days after receipt of
the final tax bill for the applicable period, (ii) with respect to Reimbursable
Expenses, 180 days after the end of the applicable calendar year, and (iii) in
all other cases, 180 days after the Closing. Payments in connection with the
final adjustment shall be due within 10 days of written notice. Purchaser or the
applicable Seller Entity shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment provided written notice thereof is given to
the other party within one hundred eighty (180) days after Closing, or in the
case of any matter subject to reproration as provided in this Section 4.4,
within one hundred eighty (180) days after final settlement of such
reproration. Charges referred to in Section 4.4.1 above which are payable by any
Tenant directly to a third party shall not be apportioned hereunder, and
Purchaser shall accept title subject to any of such charges unpaid and Purchaser
shall look solely to the Tenant responsible therefor for the payment of the
same. Any discounts for the prepayment by any Seller Entity of any taxes, water
rates or sewer rents shall be prorated over the applicable period to which such
discounts apply.

4.4.10  The provisions of this Section 4.4 shall survive Closing for the periods
identified in Section 4.4.9 above.

4.5        Closing Costs.

4.5.1    Sellers shall pay: (i) the fees of any counsel representing it in
connection with this transaction; (ii) one-half (1/2) of any escrow fee which
may be charged by the Escrow Agent or Title Company; (iii) the fees for
recording the deeds conveying the Properties to Purchaser (exclusive of transfer
taxes); (iv) that portion of the cost of the Title Commitments and premiums for
the Title Insurance Policies apportioned to Seller as set forth in the Property
Exhibits; (v) any deed or transfer tax apportioned to Seller as set forth in the
Property Exhibits; and (vi) with respect to the Respective Property located in
Kentucky, any and all sales taxes due, if any, with respect to the transfer of
the Personal Property pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

4.5.2    Purchaser shall pay: (i) the fees of any counsel representing Purchaser
in connection with this transaction; (ii) the actual out-of-pocket cost incurred
by Sellers for the Surveys (subject to the Survey Cap Amount), as well as any
costs of updates or modifications to the Surveys; (iii) all costs of Purchaser’s
due diligence and any costs related to any mortgage financing to be obtained by
Purchaser (including mortgagee’s title insurance policies); (iv) one-half (1/2)
of any escrow fees charged by the Escrow Agent or Title Company; (v) that
portion of the cost of the Title Commitments and premiums for the Title
Insurance Policies apportioned to Seller as set forth in the Property Exhibits;
and (vi) any deed or transfer tax apportioned to Seller as set forth in the
Property Exhibits.

4.5.3    All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.

4.6        Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

4.6.1    Each Seller Entity shall have delivered to Purchaser all of the items
required to be delivered to Purchaser pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.2.

4.6.2    All of the representations and warranties of each Seller Entity
contained in this Agreement shall be true and correct in all material respects
as of the Closing Date (with modifications permitted under this Agreement).

4.6.3    Each Seller Entity shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by each Seller Entity as of the Closing Date.

4.6.4    Seller shall have received and delivered to Purchaser at least two (2)
business days prior to the Closing Date all of the Required Tenant Estoppels.

4.6.5    The Title Company shall issue (or be prepared and irrevocably and
unconditionally committed to issue) the Title Insurance Policies in the form
required under Section 2.4 hereof.

In the event any of the foregoing conditions are not fulfilled by Sellers or
waived by Purchaser by Closing, Purchaser may terminate this Agreement as to all
Properties by giving written notice to Seller Contract Agent on the Closing Date
and the Earnest Money shall be returned to Purchaser and neither party hereto
shall have any further rights, obligations or liabilities hereunder except to
the extent that any right, obligation or liability set forth herein expressly
survives termination of this Agreement. Notwithstanding the foregoing, to the
extent that the failure of any of the foregoing conditions is the result of any
Seller Entity’s default under its obligations hereunder, and Purchaser elects to
terminate the Agreement, then, in addition to any other rights hereunder,
Purchaser may exercise its rights pursuant to Section 6.2 hereof. If Closing
shall occur, all of the foregoing conditions precedent shall be deemed to have
been satisfied. Notwithstanding anything to the contrary contained herein, no
Seller Entity shall be in default of this Agreement by virtue of its failure to
obtain a Required Tenant Estoppel required pursuant to Section 4.6.4, above, and
Purchaser’s sole right in such case shall be to terminate this Agreement as to
all Properties and receive a return of the Earnest Money and neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. Further, notwithstanding
anything to the contrary, in the event any condition described in Section 4.6.4
remains unsatisfied, then either Sellers or Purchaser shall have the election,
each in its sole and absolute discretion (but without any obligation to do so)
of extending the Closing Date for up to ten (10) business days in order to
satisfy such condition.

 

15



--------------------------------------------------------------------------------

4.7        Conditions Precedent to Obligation of Sellers. The obligation of
Sellers to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Seller Contract Agent in its sole
discretion:

4.7.1    Sellers shall have received the Purchase Price as adjusted pursuant to
and payable in the manner provided for in this Agreement.

4.7.2    Purchaser shall have delivered to Sellers all of the items required to
be delivered to Sellers pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.3.

4.7.3    All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the
Closing Date.

4.7.4    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

4.8        Possession and Post-Closing Deliveries.  Possession of each
Respective Property (subject to the applicable Permitted Exceptions) shall be
delivered by each Seller Entity to Purchaser at Closing. Additionally, within
ten (10) business days after Closing, Sellers shall deliver to Purchaser, the
Assigned Leases, Assigned Contracts, Permits, if any, in the possession of
Sellers or Property Manager, together with such leasing and property files and
records. Purchaser shall cooperate reasonably with any Seller Entity for a
period of three (3) years after Closing in case of such Seller Entity’s need in
response to any legal requirement, a tax audit, tax return preparation or
litigation threatened or brought against any Seller Entity, by allowing such
Seller Entity and its agents or representatives access, upon reasonable advance
notice (which notice shall identify the nature of the information sought by such
Seller Entity), during normal business hours to examine and make copies of any
and all instruments, files and records for which such Seller Entity did not
retain copies, which right shall survive the Closing.

 

16



--------------------------------------------------------------------------------

4.9        Closing; Title Company’s Instructions at Closing.   The transaction
contemplated hereby shall be closed by means of a so-called “New York Style”
closing with the concurrent delivery of the Deeds and payment of the Purchase
Price through an escrow with the Title Company. At Closing, Sellers and
Purchaser agree to execute such additional escrow instructions as Title Company
may reasonably require and which are not inconsistent with the provisions hereof
in order to consummate the transactions contemplated hereunder; provided,
however, that in the event of any conflict between the provisions of this
Agreement and any supplementary escrow instructions, the terms of this Agreement
shall control.

4.10      Tenant Purchase Rights.     AP Redlands LLC, a Delaware limited
liability company (“AP Redlands”) is the Seller Entity with respect to the
Property described on PROPERTY EXHIBIT 1 attached hereto (the “Redlands
Property”). Becton, Dickinson and Company (“Becton”) is a Tenant of the Redlands
Property pursuant to the terms of an Existing Lease between AP Redlands and
Becton (the “Becton Lease”). Pursuant to Section 5 of Exhibit C of the Becton
Lease, Becton holds a right of first offer to purchase the Redlands Property on
the terms set forth in the Becton Lease (the “Becton ROFR”). AP Redlands has
provided the notice to Becton provided for under the Becton ROFR. Purchaser’s
obligation to purchase the Redlands Property pursuant to the terms of this
Agreement is conditioned on (i) Becton electing not to purchase the Redlands
Property pursuant to the Becton ROFR, (ii) the Tenant Estoppel executed and
delivered by Becton acknowledging the waiver of the Becton ROFR, and (iii) the
Title Company either (1) insuring over such Becton ROFR (with such form of
insurance being subject to Purchaser’s prior written approval, such approval to
be in Purchaser’s sole discretion) or (2) not taking exception to the Redlands
Property Title Insurance Policy with the respect to the existence of the Becton
ROFR. In the event that Becton elects to purchase the Redlands Property pursuant
to the Becton ROFR, then AP Redlands may terminate this Agreement as to the
Redlands Property by giving written notice of such event to Purchaser, in which
event the Purchase Price shall be reduced by the Allocated Purchase Price for
the Redlands Property and the Redlands Property shall for all purposes be deemed
to have been removed from this Agreement.

4.11      Georgia Declaration of CCRE.    The parties acknowledge that the
Georgia CRE Declaration is recorded against (and shall constitute a Permitted
Exception with respect to) (a) the Property located at 2700 Barrett Lakes,
Kennesaw, Georgia (the “2700 Barrett Lakes Property”), which is currently owned
by AP Barrett Lakes 2700 LLC (“2700 Barrett Lakes Seller”), (b) the Property
located at 2750 Barrett Lakes, Kennesaw, Georgia (the “2750 Barrett Lakes
Property”), which is currently owned by AP Barrett Lakes 2750 LLC (“2750 Barrett
Lakes Seller”), and (c) the Property located at 2850 Barrett Lakes, Kennesaw,
Georgia (the “2850 Barrett Lakes Property” and together with the 2700 Barrett
Lakes Property and the 2750 Barrett Lakes Property, each a “Georgia Property”
and collectively, the “Georgia Properties”), which is currently owned by AP
Barrett Lakes 2850 LLC (“2850 Barrett Lakes Seller” and together with the 2700
Barrett Lakes Seller and the 2750 Barrett Lakes Seller, each a “Georgia Seller”
and collectively, the “Georgia Sellers”). At Closing, the Georgia Sellers shall
deliver to Purchaser (and Purchaser shall accept) documentation reasonably
acceptable to Georgia Sellers and Purchaser evidencing the resignation,
effective on or before the Closing Date, of all individuals affiliated with or
appointed by Georgia Sellers in their capacity as (i) members of the Board of
Directors of the Association (as each are defined in the Georgia CRE
Declaration), (ii) members of the Architectural Control Committee of the
Association (as defined in the Georgia CRE Declaration), and (iii) officers of
the Board of Directors of the Association or the Architectural Control
Committee. “Georgia CRE Declaration” means, collectively, that certain
Declaration of Covenants Restrictions and Easements for Chapel Creek Industrial
Park dated April 16, 2002 and filed April 19, 2002 and recorded in Deed Book
13525, Page 6418, records of the Superior Court of Cobb County, Georgia, as
amended by Consent to Covenants, Restrictions and Easements dated April 16, 2002
and filed April 19, 2002 and recorded in Deed Book 13525, Page 6470, records of
the Superior Court of Cobb County, Georgia, as further amended by Assignment and
Relinquishment of Rights and Obligations of Declarant Under the Declaration of
Covenants Restrictions and Easements for Chapel Creek Industrial Park dated June
20, 2002 and filed June 25, 2002 and recorded in Deed Book 13553, Page 2166,
records of the Superior Court of Cobb County, Georgia.

 

17



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1        Representations and Warranties of Seller.   Except to the extent
disclosed on any of the Property Exhibits, each Seller Entity hereby makes the
following representations and warranties to Purchaser as of the Effective Date
with respect to itself and its Respective Property only (and not as to any other
Seller Entity or other Property):

5.1.1    Seller Entity has been duly organized and is validly existing and in
good standing under the laws of Delaware and is qualified to transact business
in in the jurisdiction where its Respective Property is located. Seller Entity
has the full right and authority to enter into this Agreement and to transfer
all of its Respective Property pursuant hereto and to consummate or cause to be
consummated the transactions contemplated herein to be made by Seller Entity.
The person signing this Agreement on behalf of Seller Entity is authorized to do
so.

5.1.2    There is no agreement to which Seller Entity is a party or, to Sellers’
Knowledge, binding on such Seller Entity which is in conflict with this
Agreement, or which limits or impairs Seller Entity’s ability to execute or
perform its obligations under this Agreement. Except as disclosed in writing to
Purchaser, there is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding pending or, to Sellers’ Knowledge,
threatened, against Seller Entity or its Respective Property.

5.1.3    No approval or consent is required from any person (including any
partner, shareholder, member, creditor, investor or governmental body) for
Seller Entity to execute, deliver or perform this Agreement or the other
instruments contemplated hereby or for Seller Entity to consummate the
transaction contemplated hereby. This Agreement and all documents required
hereby to be executed by Seller Entity are and shall be valid, legally binding
obligations of and enforceable against Seller Entity in accordance with their
terms.

 

18



--------------------------------------------------------------------------------

5.1.4    No petition in bankruptcy (voluntary or otherwise), attachment,
execution proceeding, assignment for the benefit of creditors, or petition
seeking reorganization or insolvency, arrangement or other action or proceeding
under federal or state bankruptcy law is pending against or contemplated (or, to
Sellers’ Knowledge, threatened) by or against Seller Entity or any general
partner or managing member of Seller Entity.

5.1.5    Set forth on its respective Property Exhibit is a true and correct list
of all of the Existing Leases for each Property as of the Effective Date. Other
than the Existing Leases and rights under Contracts, Seller Entity has not
granted any other lease, license or right to occupy its respective Property. The
rents and other sums due or to become due under each Existing Lease have not
been assigned, encumbered or subjected to any lien (other than pursuant to
existing Monetary Liens to be fully satisfied at Closing). Seller Entity has
neither given nor received any written notice of default with respect to any of
the Existing Leases which remains outstanding and uncured as of the Effective
Date.

5.1.6    There are no lease brokerage agreements, leasing commission agreements
or other agreements providing for payments of any amounts for leasing activities
with respect to the Existing Leases, other than (i) those agreements that will
survive Closing as disclosed on the Property Exhibit for such Respective
Property (“Legacy Commission Agreements”), and (ii) the Leasing Agreements.

5.1.7    Seller Entity has not received prior to the Effective Date any written
notification from any governmental or public authority that its Respective
Property is in violation of any applicable environmental, fire, health,
building, use, occupancy or zoning laws and which violation remains outstanding
as of the Effective Date. Except as set forth in any environmental report
delivered by Seller Entity to Purchaser (or obtained by Purchaser) in connection
herewith, Seller Entity has not received written notice that any person or
tenant has, used, generated, processed, stored, released, discharged,
transported or disposed hazardous materials on its Property in violation of any
applicable environmental laws.

5.1.8    Except as disclosed by any of the Title Commitments, and except for the
Potential Omega Condemnation (which has been disclosed to Purchaser) no
condemnation proceedings are pending or, to Sellers’ Knowledge, threatened in
writing relating to its Respective Property.

5.1.9    Except as disclosed on each Property Exhibit, there are (i) no
Contracts relating to its Respective Property in effect as of the Effective Date
and (ii) no pending property tax appeals filed by or on behalf of any Seller
Entity with respect to any Property.

5.1.10  To the Sellers’ Knowledge, such Seller Entity has all Permits for the
use and operation of its Respective Property.

 

19



--------------------------------------------------------------------------------

5.1.11  Seller Entity is not a person or entity with whom U.S. persons are
restricted from doing business under the regulations of the Office of Foreign
Assets Control (“OFAC”) of the Department of Treasury (e.g. OFAC’s Specially
Designated and Blocked Persons list), Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 (“Executive Order 13224”), or the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (“USA Patriot
Act”).

5.1.12  Seller Entity is not a foreign person, foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in (a)
the Code and the corresponding income tax regulations, and (b) similar
provisions of state law. Purchaser has no duty to collect withholding taxes for
Seller Entity pursuant to the Foreign Investors Real Property Tax Act of 1980,
as amended, or any applicable foreign, state, or local law.

5.2        Knowledge Defined. “Sellers’ Knowledge” shall mean and refer only to
the actual knowledge of the Designated Individuals (as hereinafter defined) who
are affiliated with the Sellers, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of any affiliate of any Seller Entity,
Seller Contract Agent, Property Manager, or to any other officer, agent,
manager, representative or employee of any Seller Entity or any affiliate
thereof. There shall be no obligation or duty upon such Designated Individuals
to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. Purchaser acknowledges that the Designated Individuals named
above is named solely for the purpose of defining and narrowing the scope of
each Seller Entity’s knowledge and not for the purpose of imposing any liability
on or creating any duties running from the Designated Individuals to
Purchaser. As used herein, the term “Designated Individuals” shall mean Kary
Nordholz and Daniel Wald.

 

20



--------------------------------------------------------------------------------

5.3        Limitations Regarding Sellers’ Representations and Warranties.

5.3.1     The representations and warranties of each Seller Entity in this
Agreement (including Section 5.1) or in any document delivered in connection
with this Agreement (collectively, the “Seller Representations”) shall survive
Closing for a period of one hundred eighty (180) days (the “Survival Period”).
Seller Entity will not take any action that would cause any of the Seller
Representations to be untrue as of the Closing Date, except as expressly
permitted hereunder. Additionally, in no event shall any Seller Entity ever be
liable to Purchaser for, or be deemed to be in default hereunder by reason of,
any breach of any Seller Representations which results from any change that: (i)
occurs between the Effective Date and the Closing Date (other than a change
resulting from an action taken by a Seller Entity’s default of an express
obligation set forth in this Agreement), (ii) is disclosed to Purchaser in
writing prior to Closing (unless resulting from a Seller Entity’s default of an
express obligation set forth in this Agreement), (iii) is expressly permitted
under the terms of this Agreement (including by virtue of each Seller Entity’s
rights under Sections 5.4.3, 5.4.4 and 5.4.5) or (iv) is beyond the reasonable
control of a Seller Entity to prevent; provided, however, that the occurrence of
any such change which is beyond the reasonable control of a Seller Entity to
prevent shall constitute the non-fulfillment of the condition set forth in
Section 4.6.2 (but not a default by Seller hereunder). Each Seller Entity shall
promptly notify Purchaser, in writing, of any event or condition known to Seller
Entity which occurs prior to the Closing Date which causes any of the Seller
Representations to be rendered untrue or incorrect in any material respect;
provided, however, that, except with respect to changes resulting from actions
that are expressly permitted to be taken by Seller Entity hereunder, upon such
notification, Purchaser shall have the option to terminate this Agreement by
delivering written notice thereof to Sellers within five days of receiving such
written notice, in which case Escrow Agent shall return the Earnest Money to
Purchaser, the parties shall share equally the cancellation charges, if any, of
Escrow Agent and Title Company, and this Agreement shall be of no further force
or effect and neither party shall have any further rights or obligations
hereunder (other than pursuant to any provision hereof which expressly survives
the termination of this Agreement). If and to the extent that any of the Seller
Representations are rendered untrue or incorrect as a result of a breach by a
Seller Entity of this Agreement, Purchaser shall be entitled to all of the
rights and remedies set forth in Section 6.2. If, despite changes or other
matters described in the Bring-Down Certificate, the Closing occurs, the Seller
Representations shall be deemed to have been modified by all statements made in
such certificate. Notwithstanding anything to the contrary contained in this
Agreement, Seller may update the Seller Representations (including by way of the
Bring-Down Certificate) for actions permitted by, and taken expressly in
accordance with, Sections 5.4.3, 5.4.4 and 5.4.5 and such updated Seller
Representations shall not: (x) constitute the non-fulfillment of the condition
set forth in Section 4.6.2; or (y) otherwise give rise to a right in favor of
Purchaser to terminate this Agreement under Section 4.6.2, this Section 5.3.1,
or otherwise under this Agreement.

 

21



--------------------------------------------------------------------------------

5.3.2    No claim for a breach of any Seller Representation shall be actionable
or payable: (i) if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
Closing, (ii) unless the valid claims for all such breaches collectively
aggregate more than Twenty Five Thousand and No/100 Dollars ($25,000.00) (the
“Basket”), in which event the full amount of such claims shall be actionable,
(iii) as to a breach with respect to any one Seller Entity or any one Property
to the extent such claims shall exceed in the aggregate the greater of (the
“Property Level Cap”): (A) one and one-half percent (1.5%) of the Allocated
Purchase Price for the Property in question; or (B) Three Hundred Twenty-Five
Thousand and No/100 Dollars ($325,000.00); (iv) to the extent such breach (when
aggregated with any and all other breaches) exceed in aggregate Two Million Two
Hundred Fifty Thousand and No/100 Dollars ($2,250,000.00) as to all Seller
Entities and all Properties (the “Aggregate Cap”); and (v) unless written notice
containing a description of the specific nature of such breach shall have been
given by Purchaser to Seller Contract Agent prior to the expiration of the
Survival Period and an action shall have been commenced by Purchaser against
Seller within thirty days after the end of the Survival Period. For purposes of
clarity, any breach shall be subject to both the Property Level Cap and the
Aggregate Cap.

5.3.3    In the event that any Tenant Estoppel delivered to Purchaser with
respect to any Assigned Lease shall contain any statement of fact, information
or other matter which is materially inconsistent with the Due Diligence
Information provided to Purchaser or matters stated in Seller Representations,
the Tenant Estoppel shall control and no Seller Entity shall have any liability
for any claim based upon a breach of representation regarding such statement of
fact, information or other matter contained in the Tenant
Estoppel. Notwithstanding anything to the contrary contained in this Agreement,
no Seller Entity agrees, represents or warrants, nor is there any condition to
closing, that: (i) any particular Existing Lease or any New Lease shall be in
force or effect at Closing, (ii) any Tenant will have performed their
obligations thereunder or (iii) any Tenant will not be the subject of bankruptcy
proceedings.

 

22



--------------------------------------------------------------------------------

5.3.4    For purposes hereof, references to any facts being “known to Purchaser”
shall mean that such facts are actually known to David Fazekas or Sara Butz.

5.4       Covenants of Sellers. Each Seller Entity hereby covenants with
Purchaser as to itself and its Respective Property only as follows (and not as
to any other Seller Entity or other Property):

5.4.1    From the Effective Date until the Closing or earlier termination of
this Agreement, Seller Entity shall operate and insure its Respective Property
in a manner generally consistent with the manner in which Seller Entity has
operated the Respective Property prior to the date hereof. Seller Entity shall
comply with, and perform all of its obligations under, any Existing Leases
affecting its Respective Property.

5.4.2    Seller Entity shall use reasonable efforts (but without obligation to
incur any cost or expense) to obtain and deliver to Purchaser prior to Closing,
the Required Tenant Estoppels. Seller Entity shall prepare the form of all
Tenant Estoppels for each Tenant using the form attached hereto as EXHIBIT A and
such shall be delivered to Purchaser for approval prior to delivery to Tenant.
Purchaser shall review the drafts Tenant Estoppels and shall provide corrections
to or approval of the forms within three (3) business days of receipt from
Seller. Purchaser’s failure to provide corrections to or approval of the forms
within said three (3) business day period shall be deemed approval by Purchaser
of the form of the Tenant Estoppels.

5.4.3    From and after the Effective Date, no Seller Entity may enter into,
cancel, amend, modify, renew or extend any Lease, or grant any consent or waiver
thereunder, without Purchaser’s written consent, which consent may be withheld
in Purchaser’s sole discretion and which shall be deemed to have been given if
the Purchaser fails to respond to such request for approval within three (3)
business days after receiving a written request therefor from Seller Contract
Agent. Notwithstanding the foregoing, Seller may cancel, amend, modify, renew or
extend any Lease at any time without Purchaser’s consent if: (A) the terms of
the existing Lease expressly require Landlord to do so, provided that Seller
delivers to Purchaser copies of the same; or (B) such is permitted (without the
Seller’s Entity’s consent) under the Lease. Further, the exercise by any Tenant
of a right under a Lease to extend the term thereof by giving notice of such
extension (or failing to exercise a right to terminate, as the case may be)
shall not require the consent or approval of the Purchaser. Furthermore,
notwithstanding the foregoing or anything else set forth in this Agreement to
the contrary, (a) after the Effective Date, AP Barrett Lakes 2700 LLC may enter
into an amendment to the Astral Health & Beauty Lease, consistent with the form
approved by Dave Fazekas on behalf of Purchaser (or such revised version thereof
approved by or on behalf of Purchaser) (the “Astral Lease Amendment”), and
(b) Purchaser acknowledges and agrees that each of the following tenant
inducement costs under the Astral Lease Amendment shall constitute New Lease
Inducement Costs which Purchaser shall assume and be responsible for at Closing
(or reimburse AP Barrett Lakes 2700 LLC at Closing for any amounts thereof that
AP Barrett Lakes 2700 LLC has paid prior to Closing): (a) the “Allowance” (as
defined in the Astral Lease Amendment) due from landlord to tenant under such
Astral Lease Amendment (currently in the amount of $20,000 under the terms of
the Astral Lease Amendment), (b) the leasing commissions due to tenant’s and
landlord’s brokers (in the approximate amount of $39,856.35), and (c) any and
all abated rent contemplated under the Astral Lease Amendment (it being
acknowledged, for the avoidance of doubt, that Sellers shall not owe any credit
to Purchaser at Closing in respect of such abated rent); provided, however that
(i) AP Barrett Lakes 2700 LLC shall not have any obligation to cause the Astral
Lease Amendment to be executed (by either party thereto), (ii) the failure of AP
Barrett Lakes 2700 LLC to cause landlord or tenant thereunder to execute the
Astral Lease Amendment shall not result in or be deemed to be a default by any
Seller under this Agreement, and (iii) the receipt of the executed Astral Lease
Amendment shall not be a condition to the obligation of Purchaser to consummate
the transaction hereunder. AP Barrett Lakes 2700 LLC shall deliver a copy of
such executed Astral Lease Amendment to Purchaser following the full execution
and delivery thereof.

 

23



--------------------------------------------------------------------------------

5.4.4    No Seller Entity shall enter into any New Contract without the prior
consent of Purchaser, which consent may be withheld in Purchaser’s reasonable
discretion; provided, however, no such consent is required for: (i) any New
Contract required in connection with an emergency; (ii) any New Contract that
will be fully performed or cancelled by Seller Entity prior to Closing; or (iii)
any New Contract required to fulfill a Seller’s Entity obligation under a Lease
or Permitted Exception (but any New Contract entered into by Seller pursuant to
this subsection (iii) shall be at no further cost, liability or expense to
Purchaser, whether before or after the Closing). In the event Purchaser
disapproves of any such New Contract, Purchaser shall, with its disapproval
notice, provide Seller Contract Agent with the detailed reason for such
disapproval (identifying the objection thereof), together with a reasonable
alternative therefor, which such Seller Entity may then execute upon.

5.4.5    Purchaser hereby demands that Seller Entity terminate the following
Contracts prior to or effective as of the Closing (collectively, the “Terminated
Contracts”): (a) the Rosscrete Roofing contract dated January 5, 2016 affecting
the Respective Property in California, and (b) the ADT Security Services
contract affecting the Respective Property in Illinois. Seller Entity agrees to
so terminate the Terminated Contracts prior to or effective as of the Closing,
and to pay any and all costs, fees or penalties associated with terminating the
Terminated Contracts; provided that if a Terminated Contract is terminable, but
not terminable effective at or prior to Closing, Seller Entity shall nonetheless
terminate such Terminated Contract, but such shall become an Assigned Contract
for any period of time after the Closing that the Terminated Contract remains in
effect. The parties acknowledge and agree that Purchaser shall assume all
Contracts at Closing, including without limitation, (i) those Contracts
identified on any Property Exhibit as a “Must Take Contract”, and (ii) all
Legacy Commission Agreements (but excluding any amount required to be paid by
Sellers under the Legacy Commission Agreement pursuant to Section 4.4.5 unless
Sellers provide a credit to Purchaser at Closing for any such amounts). Any
income, credits, expenses, or other amounts due under any Assigned Contracts
shall be prorated by the parties at Closing pursuant to Section 4.4 hereinabove.
In all events, Seller Entity is required to terminate its management agreement
with Property Manager (the “Management Agreement”) effective as of the Closing.

 

24



--------------------------------------------------------------------------------

5.4.6    The leasing agent disclosed on any Property Exhibit (a “Leasing Agent”)
acts as leasing agent for that Respective Property pursuant to a written leasing
agreement (the “Leasing Agreement”). Seller Entity agrees that it shall
terminate any Leasing Agreement as of the Closing Date. Seller Entity shall
demand from Leasing Agent its protection list of potential tenants with respect
to the Respective Property which Leasing Agent is entitled to submit pursuant to
the terms of the Leasing Agreement (the “Protection List”) and the applicable
Seller Entity shall provide the same to Purchaser promptly upon receipt. In the
event a Protection List is delivered to Purchaser by a Leasing Agent, Purchaser
shall be liable to pay a commission to Leasing Agent on the terms set forth in
the Leasing Agreement in the event Purchaser executes a Lease with a potential
tenant identified on the Protection List after the Closing within the period
specified in the applicable Leasing Agreement, and the applicable Seller Entity
shall have no liability for such commissions.

5.4.7    To the extent specifically requested by Purchaser in writing to Seller
prior to the Effective Date, Seller agrees to use commercially reasonable
efforts to obtain a Declaration Estoppel with respect to any Declaration;
provided, however, that the delivery of any such Declaration Estoppel shall not
be a condition precedent to Closing and Seller’s inability to obtain any
Declaration Estoppel shall not be a default by Seller under this Agreement.

5.4.8    Prior to the termination of this Agreement, no Seller Entity shall: (a)
enter into any letter of intent or purchase and sales agreement concerning its
Respective Property; or (b) grant any mortgage, deed of trust, lien, assessment,
or encumbrance of record against its Respective Property (other than the
Permitted Exceptions). Nothing contained herein, however, shall require any
Seller Entity, Parent or any other affiliate of Parent to (x) withdraw or demand
the return of any previously delivered offering memoranda or sale materials
relating to the Properties, or (y) to cease publication or distribution of (or
recall any previously distributed) offering memoranda or sale materials.

5.4.9    Except as expressly permitted pursuant to this Section 5.4, without
Purchaser’s prior written approval, which may be withheld in Purchaser’s sole
and absolute discretion, Seller Entity shall not directly or indirectly (i)
sell, contribute, assign or create any right, title or interest whatsoever in or
to its Respective Property, (ii) cause or permit any mortgage, deed of trust,
lien, assessment, obligation, interest, encroachment or liability whatsoever to
be placed of record against its Respective Property (other than the Permitted
Exceptions), or (iii) enter into any agreement to do any of the foregoing.

 

25



--------------------------------------------------------------------------------

5.4.10  Seller and Purchaser shall reasonably cooperate in good faith with the
other to work with the applicable governmental authority relating to the
Potential Omega Condemnation. Seller shall not, without Purchaser’s prior
written consent which shall not be unreasonably withheld, conditioned or
delayed, execute any deed, easement, conveyance or any other material documents
in connection with the Potential Omega Condemnation, or convey the portion of
the applicable Property (Kentucky) subject to the Potential Omega Condemnation.

5.4.11  At or after Closing, to the extent any sales taxes are due (or the
applicable Seller Entity is not exempt from the payment thereof) with respect to
the transfer to Purchaser of the Personal Property attributable to the
Respective Property located in Kentucky, then Seller shall pay any and all such
sales taxes that are due.

5.5        Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Sellers:

5.5.1    Purchaser is not acquiring the Properties with the assets of an
employee benefit plan as defined in Section 3(3) of ERISA.

5.5.2    Purchaser has the full right, power and authority to purchase the
Properties as provided in this Agreement and to carry out Purchaser’s
obligations hereunder, and all requisite action necessary to authorize Purchaser
to enter into this Agreement and to carry out its obligations hereunder have
been, or by the Closing will have been, taken. The person signing this Agreement
on behalf of Purchaser is authorized to do so.

5.5.3    There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

5.5.4    Purchaser’s source of funds for the acquisition of the Properties will
not involve any amounts that violate or would be subject to seizure under 18
U.S.C. §§1956-1957 (Laundering of Money Instruments), 18 U.S.C. §§ 981-986
(Federal Asset Forfeiture), 21 U.S.C. § 881 (Drug Property Seizure), Executive
Order 13224, or the USA Patriot Act. To Purchaser’s knowledge, except for
third-party persons who hold direct or indirect ownership interests of less than
ten percent (10%) of the ownership interests in Purchaser or its parent entities
or affiliates, neither Purchaser nor any of its affiliates or parent entities is
a person or entity with whom U.S. persons are restricted from doing business
under OFAC, Executive Order 13224 or the USA Patriot Act.

 

26



--------------------------------------------------------------------------------

5.6        Survival of Purchaser’s Representations and Warranties. The
representation and warranties of Purchaser set forth in Sections 5.5.1 and 5.5.2
shall survive Closing and shall be a continuing representation and warranty
without limitation. All other representations and warranties of Purchaser shall
survive Closing for the Survival Period.

ARTICLE VI

DEFAULT

6.1        Default by Purchaser.

6.1.1    Failure to Close or Make Additional Deposit.    If: (i) Purchaser fails
to close the transaction contemplated under this Agreement for any reason other
than as a result of a default by any Seller Entity hereunder or the permitted
termination of this Agreement by either Sellers or Purchaser as herein expressly
provided; or (ii) Purchaser fails to deposit the Deposit when required
hereunder, then in either such events Sellers shall be entitled, as their sole
remedy, to terminate this Agreement as to all Properties and receive the Earnest
Money as liquidated damages for the Purchaser’s breach of this Agreement and
neither party hereto shall have any further rights, obligations or liabilities
hereunder except to the extent that any right, obligation or liability set forth
herein expressly survives termination of this Agreement. The parties hereto
agree that the actual damages to Sellers in the event of such breach are
impractical to ascertain and the amount of the Earnest Money is a reasonable
estimate thereof. The parties acknowledge that the payment of such liquidated
damages is not intended a forfeiture or penalty within the meaning of California
Civil Code Sections 3275 or 3369, but is intended to constitute liquidated
damages to Seller pursuant to California Civil Code Section 1671 and O.C.G.A. §
11-2-718.

6.1.2    If for any reason (other than a default by any Seller Entity hereunder
or the permitted termination of this Agreement by either Sellers or Purchaser as
herein expressly provided) Purchaser shall default in the performance of any of
its obligations (other than its obligations described in Section 6.1.1 above) to
be performed prior to the Closing Date and (i) such default is susceptible to
being cured and Sellers have provided ten (10) days prior written notice to
Purchaser upon which, if necessary, the Closing Date shall be extended to
provide Purchaser such cure period (unless such default is waived by Seller), or
(ii) such default is not susceptible to being cured and Sellers have provided
prior written notice to Purchaser, then Sellers shall be entitled, as their sole
and exclusive remedy, to terminate this Agreement and receive their actual
damages incurred as a result of such default; provided, however, that such
damages shall not include any special, consequential, exemplary or punitive
damages, or damages under any theory of tort or other action other than for
breach of contract, and in no event shall such actual damages exceed $2,250,000.

 

PURCHASER:  

  /s/ AK                

    SELLER:  

  /s/ HH                

 

 

27



--------------------------------------------------------------------------------

6.2        Default by Seller. In the event that any Seller Entity fails to
perform any of its obligations under this Agreement other than as a result of a
default by Purchaser hereunder or the permitted termination of this Agreement by
Sellers or Purchaser as herein expressly provided, Purchaser shall be entitled,
as its sole remedy, either: (a) to terminate this Agreement as to all
Properties, in which case (i) Sellers shall reimburse Purchaser for its actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees, costs
and disbursements) related to the negotiation of this Agreement and the
transaction contemplated hereby and Purchaser’s due diligence, up to a maximum
of $200,000.00, (ii) Purchaser shall receive the return of the Earnest Money
(less the independent contract consideration, which Escrow Agent shall deliver
to Sellers), (iii) Seller shall pay any cancellation charges to Escrow Agent and
Title Company, and (iv) Purchaser and Sellers shall be discharged from all
duties and performance hereunder, except those obligations which, by their
terms, specifically survive the termination hereof; or (b) to enforce specific
performance of all of the Seller Entities’ obligation to execute the documents
required to convey the Properties to Purchaser, it being understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of any Seller Entity hereunder. Purchaser expressly waives its
rights to seek damages in the event of any default by the Seller Entities
hereunder. Purchaser shall be deemed to have elected the option in Section
6.2(a) above if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which each
Property is located, on or before thirty (30) days following the date upon which
Closing was to have occurred.

6.3        Post-Closing.      After the Closing, in the event of any breach of
any of the covenants, representations or warranties hereunder or under any other
agreement, document, certificate or instrument delivered by the parties which
survive the Closing (a “Post-Closing Default”), Purchaser and each Seller Entity
shall have all remedies existing under applicable law with respect to such
Post-Closing Default; provided, however, in no event shall Purchaser ever be
entitled to: (a) rescind this Agreement or (b) recover from any Seller Entity:
(i) damages or any judgment in excess of the Property Level Cap as to a breach
involving a single Property or Seller Entity; (ii) damages or any judgment in
excess of the Aggregate Cap as to all breaches whatsoever; (iii) damages under
any theory of tort or other action other than breach of contract based on the
express provisions of this Agreement; or (iv) any consequential, exemplary or
punitive damages. Further, if a Post-Closing Default is curable, prior to a
party’s exercise of any right or remedy as a result thereof, the other party
shall first deliver written notice to the other and give the other ten (10) days
thereafter in which to cure said Post-Closing Default. Notwithstanding anything
herein to the contrary, the Aggregate Cap shall not apply to any Post-Closing
Default by any Seller Entity arising under Sections 4.4.9, 6.4, or 8.1.

6.4        Attorneys’ Fees.    Should any party hereto employ an attorney for
the purpose of enforcing this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys’ fees and all costs, whether incurred at the trial or
appellate level, including but not limited to service of process, filing fees,
court and court reporter costs, investigative costs, expert witness fees and the
cost of any bonds, whether taxable or not, and such reimbursement shall be
included in any judgment, decree or final order issued in that proceeding. The
“prevailing party” means the party in whose favor a judgment, decree, or final
order is rendered. A party’s rights and remedies under this Section 6.4 shall
not limit and shall, in any event, be in addition to its rights and remedies
under any other provision of this Agreement.

 

28



--------------------------------------------------------------------------------

6.5        Parent Guaranty.  In order to secure the performance of Seller’s
obligations under Section 6.3 of this Agreement, AP DW Industrial Portfolio LLC,
a Delaware limited liability company (the “Parent”), shall execute and deliver
to Purchaser a guaranty in the form attached as EXHIBIT J (the “Parent
Guaranty”).

ARTICLE VII

RISK OF LOSS

7.1        Minor Damage.  In the event of casualty or condemnation to any
Property or any portion thereof (in this context a “Damaged Property”) and such
is not a Major Loss (as hereinafter defined), this Agreement shall remain in
full force and effect provided that the applicable Seller Entity whose
Respective Property is the Damaged Property (the “Affected Seller”), at its
option, either (i) performs any necessary repairs to the Damaged Property to
place the Damaged Property in substantially the same condition as existed prior
to the casualty or condemnation, or (ii) assigns to Purchaser all of its right,
title and interest to any claims and proceeds (including, without limitation,
any proceeds from the Potential Omega Condemnation described on Property Exhibit
6 attached hereto) which the Affected Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the Damaged
Property (other than proceeds of business interruption or rent loss insurance
payable with respect to periods prior to Closing). In the event that an Affected
Seller elects to proceed under subsection (i) above, the Affected Seller shall
use reasonable efforts to complete such repairs promptly and the Closing Date
for all Properties (or if mutually agreed to by the Sellers and Purchaser, just
the Damaged Property) shall be extended a reasonable time in order to allow for
the completion of such repairs but no extension shall be for more than 60 days.
If the Affected Seller elects to proceed under subsection (ii) above, the
Allocated Purchase Price for the Damaged Property shall be reduced by an amount
equal to the deductible amount under the Affected Seller’s insurance policy.
Upon Closing, full risk of loss with respect to the Properties shall pass to
Purchaser. The parties acknowledge and agree that the Potential Omega
Condemnation shall not constitute a Major Loss and shall be governed by the
terms of this Section 7.1.

 

29



--------------------------------------------------------------------------------

7.2        Major Damage.  In the event of a Major Loss to a Property, either (a)
the Affected Seller or Purchaser may terminate this Agreement as to the Damaged
Property only by written notice to the other party within the time periods
provided in this Section 7.2, in which event the Purchase Price shall be reduced
by the Allocated Purchase Price for the Damaged Property and the Damaged
Property shall for all purposes be deemed to have been removed from this
Agreement, or (b) Purchaser may terminate this Agreement as to all Properties.
In such an event, neither party hereto shall have any further rights,
obligations or liabilities hereunder with respect to the Damaged Property (in
the case of subclause (a) above) or all of the Properties (in the case of
subclause (b) above) except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
neither the Affected Seller nor Purchaser elects to terminate this Agreement as
to the Damaged Property, or if Purchaser does not elect to terminate this
Agreement in its entirety, within ten (10) days after Seller Contract Agent
sends Purchaser written notice of the occurrence of the Major Loss, then the
Affected Seller and Purchaser shall be deemed to have elected to proceed with
Closing, in which event the Affected Seller shall, at its option, either (i)
perform any necessary repairs to the Damaged Property to place the Damaged
Property in substantially the same condition as existed prior to the Major Loss,
or (ii) assign to Purchaser all of its right, title and interest to any claims
and proceeds the Affected Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the Damaged Property (other than
proceeds of business interruption or rent loss insurance payable with respect to
periods prior to Closing). In the event that the Affected Seller elects to
proceed under subsection (i) above, the Affected Seller shall use reasonable
efforts to complete such repairs promptly and the Closing Date shall be extended
a reasonable time in order to allow for the completion of such repairs but no
extension shall be for more than 60 days. If Seller elects to proceed under
subsection (ii) above, the Allocated Purchase Price for the Damaged Property
shall be reduced by an amount equal to the deductible amount under the Affected
Seller’s insurance policy.

7.3        Definition of “Major Loss”.  For purposes of Section 7.1 and
Section 7.2, “Major Loss” shall mean: (i) casualty to the Damaged Property for
which the cost of repairing the Damaged Property to a condition substantially
the same as that which existed prior to the casualty or condemnation is, in the
opinion of an architect selected by the Affected Seller (and reasonably approved
by Purchaser), equal to or greater than $1,500,000.00, (ii) any loss due to a
condemnation which permanently and materially impairs the current use of or
access to the Damaged Property or (iii) a casualty or condemnation which gives
rise to a tenant termination right under a Lease in effect with respect to all
or a portion of the Damaged Property.

ARTICLE VIII

COMMISSIONS

8.1        Brokerage Commissions.  In the event the transaction contemplated by
this Agreement is consummated, but not otherwise, Purchaser agrees to pay to
CBRE (the “Broker”) at Closing a brokerage commission pursuant to a separate
written agreement between Purchaser and Broker. Each party agrees that: (i)
neither party has engaged any broker or finder other than the Broker in
connection with the transactions contemplated by this Agreement, and (ii) should
any claim be made for brokerage commissions or finder’s fees by any broker or
finder other than the Broker by, through or on account of any acts of said party
or its representatives, said party will indemnify, defend and hold the other
parties free and harmless from and against any and all loss, liability, cost,
damage and expense in connection therewith. The provisions of this paragraph
shall survive Closing and any termination of this Agreement.

 

30



--------------------------------------------------------------------------------

ARTICLE IX

DISCLAIMERS AND WAIVERS

9.1        No Reliance on Documents.  Except as expressly stated in Section 5.1,
Sellers makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Sellers,
Property Manager, Broker or any other person to Purchaser in connection with the
transaction contemplated hereby. Purchaser acknowledges and agrees that all
materials, data and information delivered by Sellers, Property Manager, Broker
or any other person to Purchaser in connection with the transaction contemplated
hereby are provided to Purchaser as a convenience only and that any reliance on
or use of such materials, data or information by Purchaser shall be at the sole
risk of Purchaser, except as otherwise expressly stated in Section 5.1. Without
limiting the generality of the foregoing provisions, Purchaser acknowledges and
agrees that (i) any environmental or other report with respect to the Properties
which is delivered to Purchaser shall be for general informational purposes
only, (ii) Purchaser shall not have any right to rely on any such report, but
rather will rely on its own inspections and investigations of the Properties and
any reports commissioned by Purchaser with respect thereto, and (iii) neither
Seller, any affiliate of Seller, Property Manager, Broker or any other person
which prepared any such report shall have any liability to Purchaser for any
inaccuracy in or omission from any such report.

 

31



--------------------------------------------------------------------------------

9.2        DISCLAIMERS.  ACCORDINGLY, EXCEPT FOR THE SELLER REPRESENTATIONS, IT
IS UNDERSTOOD AND AGREED THAT NO SELLER ENTITY IS MAKING AND HAS NOT AT ANY TIME
MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF ANY OF THE PROPERTIES WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE
INFORMATION OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS TO
PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTIES. PURCHASER
ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, EACH SELLER ENTITY SHALL SELL AND
CONVEY TO PURCHASER (AND PURCHASER SHALL ACCEPT) EACH PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE SELLER
REPRESENTATIONS. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND NO SELLER
ENTITY SHALL BE LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, DUE
DILIGENCE INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTIES) MADE
OR FURNISHED BY SELLERS, THE PROPERTY MANAGER, BROKER OR ANY OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLERS, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THE SELLER REPRESENTATIONS. PURCHASER REPRESENTS TO SELLERS THAT PURCHASER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE
PROPERTIES, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED
FROM THE PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLERS OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO. UPON CLOSING, PURCHASER SHALL ACQUIRE THE PROPERTIES SUBJECT TO THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED ALL OF THE SELLER ENTITIES (AND THE OFFICERS,
DIRECTORS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS OF EACH SELLER ENTITY)
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES
OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST ANY
SELLER ENTITY (OR ANY OF THE OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS,
EMPLOYEES AND AGENTS OF ANY SELLER ENTITY) OR PROPERTY MANAGER AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS). PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTIES BE REQUIRED AFTER THE CLOSING DATE, PURCHASER HEREBY WAIVES
ANY RIGHT TO PURSUE ANY ACTION AGAINST ANY OF THE SELLER ENTITIES (OR ANY OF THE
OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS OF ANY SELLER
ENTITY) WITH RESPECT TO SUCH CLEAN-UP, REMOVAL OR REMEDIATION.

 

32



--------------------------------------------------------------------------------

9.3        Effect and Survival of Disclaimers.     Sellers and Purchaser
acknowledge that the compensation to be paid to Sellers for the Properties has
been decreased to take into account that the Properties are being sold subject
to the provisions of this ARTICLE IX. Sellers and Purchaser agree that the
provisions of this ARTICLE IX shall survive Closing.

 

33



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1        Confidentiality.     All information acquired by Purchaser or any of
its Representatives (as hereinafter defined) with respect to the Properties,
whether delivered by any Seller Entity or any of its Representatives or obtained
by Purchaser as a result of its inspection of the Properties, examination of
Sellers’ files or otherwise (collectively, “Inspection Material”) shall be used
solely for the purpose of determining whether or not the Properties are suitable
for Purchaser’s purpose and for no other reason. Notwithstanding the foregoing,
in no event shall Inspection Material include internal reports, memoranda,
analysis prepared by Purchaser, anything developed by Purchaser independently of
the Inspection Material, any publicly available information obtained by
Purchaser, any information known by Purchaser prior to the Effective Date
(unless subject to a duty of confidentiality), or any information learned from a
source not known to Purchaser to be bound by an obligation of confidentiality to
Sellers (“Excluded Materials”). To the extent Excluded Materials contain
information derived from Inspection Materials, then the information contained in
the Excluded Materials shall remain subject to the confidentiality provisions of
this Agreement. All Inspection Material shall be kept in strict confidence and
shall not be disclosed to any individual or entity other than those
Representatives of Purchaser who need to know the information for the purpose of
assisting Purchaser in making such determination. The foregoing shall not apply
to any Inspection Material or other information which is in the public domain
(other than as a result of a breach of this Section 10.1) or which must be
disclosed under applicable law or regulation or any disclosure required of
Purchaser by the United States Securities and Exchange Commission, or with
respect to information that Purchaser may have received from sources other than
Sellers or their Representatives (collectively, “Permitted Disclosures”).
Purchaser will indemnify, defend and hold each Seller Entity harmless from and
against any and all loss, liability, cost, damage or expense any Seller Entity
may suffer or incur as a result of the disclosure of any Inspection Material to
any individual or entity other than: (i) an appropriate Representative of
Purchaser and/or (ii) the use of any Inspection Material by Purchaser or any
Representative thereof for any purpose other than as herein provided and/or
(iii) any Permitted Disclosures. All of the terms and conditions of this
Agreement (including the identity of Purchaser and the existence of this
Agreement) are confidential, and Sellers shall not disclose such terms and
conditions or the existence of this Agreement to anyone outside Sellers other
than: (x) to Sellers’ legal counsel and other agents and representatives who
need to know such information in connection with the transaction contemplated
hereunder or (y) if such must be disclosed under applicable law or regulation
(including without limitation, any disclosure required by the United States
Securities and Exchange Commission). As used herein, “Representative” shall mean
any owner, affiliate, agent, counsel representative, adviser, prospective
partner, lender, or prospective lender of a party and any employee, officer,
director or shareholder of any of them. If Purchaser shall elect to terminate
this Agreement pursuant to the terms of this Agreement or if the Closing shall
fail to take place for any other reason whatsoever, Purchaser will, promptly
following Seller Contract Agent’s request therefore, return to Seller Contract
Agent all Inspection Material in the possession of Purchaser or any of its
Representatives and destroy all copies, notes or extracts thereof as well as all
copies of any analyses, compilations, studies or other documents prepared by
Purchaser or for its use (whether in written form or contained in database or
other similar form) containing or reflecting any Inspection Material (subject to
Purchaser’s document retention policies). In the event of a breach or threatened
breach by Purchaser or its Representatives of this Section 10.1, each Seller
Entity shall be entitled to seek an injunction restraining Purchaser or its
Representatives from disclosing, in whole or in part, any Inspection Material.
Nothing herein shall be construed as prohibiting any Seller Entity from pursuing
any other available remedy at law or in equity for such breach or threatened
breach. The provisions of this Section 10.1 shall not survive the Closing, but
shall continue in full force and effect notwithstanding the prior termination of
this Agreement pursuant to any right of termination granted herein or otherwise
for a period of 540 days after the date of such termination.

 

34



--------------------------------------------------------------------------------

10.2     Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved in writing by
Purchaser and Seller Contract Agent; provided, however, Purchaser and Sellers
shall be permitted to disclose such information as required by law, including
without limitation, any disclosure required by the United States Securities and
Exchange Commission, it being acknowledged by Seller that Purchaser may be
required by law to disclose the Purchase Price and that Purchaser shall
determine whether such disclosure is required by law in Purchaser’s sole
discretion.

10.3     Discharge of Obligations. The acceptance of the Deeds by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Sellers herein and every agreement and obligation on the
part of any Seller Entity to be performed pursuant to the provisions of this
Agreement, except those which are herein specifically stated to survive Closing.

10.4     Assignment.

10.4.1  Except as expressly permitted hereunder, Purchaser may not assign its
rights under this Agreement without first obtaining Seller Contract Agent’s
written approval, which approval may be given or withheld in its sole
discretion. The assignment of any of Purchaser’s rights under this Agreement
without Seller Contract Agent’s prior written consent shall constitute a default
by Purchaser under this Agreement except to the extent expressly permitted
hereunder.

10.4.2  Purchaser shall give Seller Contract Agent written notice of any
assignment of this Agreement at least ten (10) days prior to the Closing Date.
Such notice shall identify the proposed assignee or transferee and the
constituent individuals and/or entities thereof and such further information
with respect to the proposed assignee or transferee and the constituent
individuals and/or entities thereof, as Seller Contract Agent may reasonably
request. Seller Contract Agent’s consent to any such assignment or transfer
shall not relieve Purchaser of its obligations under this Agreement.

10.4.3  The provisions of Section 10.4.1 to the contrary notwithstanding, but
subject to the provisions of Section 10.4.4, Purchaser may assign this Agreement
to one or more Permitted Assignees (as hereinafter defined) without the prior
written consent of Seller Contract Agent. In no event, however, shall the
assignment of this Agreement to one or more Permitted Assignees be effective or
of any force or effect whatsoever unless Purchaser shall give Seller Contract
Agent written notice at least ten (10) days prior to the Closing Date. Purchaser
shall cause to be delivered to Seller Contract Agent such further information
with respect to such Permitted Assignee and the constituent individuals and/or
entities thereof as Seller Contract Agent may reasonably request. Permitted
Assignee shall execute and deliver to Sellers an assumption instrument
reasonably satisfactory to Seller Contract Agent in form and substance whereby
the Permitted Assignee expressly assumes each of the obligations of Purchaser
under this Agreement, including specifically, without limitation, all
obligations concerning the Earnest Money. No assignment shall release or
otherwise relieve Purchaser from any obligations hereunder. For purposes of this
Section 10.4, the term “Permitted Assignee” shall mean (a) any entity that is
owned, controlled by or is under common control with Purchaser (a “Purchaser
Controlled Entity”), (b) any entity in which one or more Purchaser Controlled
Entities directly or indirectly is the general partner (or similar managing
partner, member or manager) or owns more than 50% of the economic interests of
such entity, or (c) any entity (or subsidiary thereof) that is advised by an
affiliate of Industrial Property Advisors LLC.

 

35



--------------------------------------------------------------------------------

10.4.4  No assignment of this Agreement to any assignee, or transfer, directly
or indirectly, of any stock, partnership or other ownership interest in
Purchaser, shall be permitted if such assignment or transfer will, in the
reasonable judgment of Seller Contract Agent, cause the transaction contemplated
hereby or any party thereto to violate the requirements of ERISA. In order to
enable Seller Contract Agent to make such determination, Purchaser shall cause
to be delivered to Seller Contract Agent such information and certifications as
are reasonably requested by Seller Contract Agent with respect to the proposed
assignee or transferee, and the constituent persons or entities of any proposed
assignee or transferee. The requested information and certifications may
address, without limitation, whether the Properties are being purchased with the
assets of an Employee Benefit Plan or whether a particular individual or entity
is a party in interest to one or more identified Employee Benefit Plans.

10.5     Notices.  Any notice pursuant to this Agreement shall be given in
writing by (i) personal delivery, or (ii) reputable overnight delivery service
with proof of delivery, or (iii) via e-mail transmission (provided such is also
sent by one of the other designated means), sent to the intended addressee at
the address set forth below, or to such other address or to the attention of
such other person as the addressee shall have designated by written notice sent
in accordance herewith. Notices shall be deemed to have been given: (x) at the
time of personal delivery, (y) in the case of overnight delivery, one business
day after depositing with the courier, postage prepaid; or (z) in the case of an
e-mail transmission, as of the date of the transmission (if such date is a
business day), otherwise such shall be deemed to have been received on the next
business day. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement shall be as follows:

 

If to Seller or      Seller Contract      Agent:      Ares Management LLC     
3344 Peachtree Road, N.E., Suite 1950      Atlanta, Georgia 30326     
Attention: Kary Nordholz      E-mail:   knordholz@aresmgmt.com With a copy to:
     DW Management Co, LLC      2200 Century Parkway, Suite 100      Atlanta, GA
30345      Attn: Daniel Wald      E-Mail:  dwald@dwmanage.com With a copy to:
     Levenfeld Pearlstein, LLC      Two North LaSalle Street, Suite 1300     
Chicago, Illinois 60602      Attention: Thomas G. Jaros and Jeffery Hoffenberg
     E-mail:  tjaros@lplegal.com and jhoffenberg@lplegal.com

 

36



--------------------------------------------------------------------------------

If to Purchaser:      IPT Acquisitions, LLC      518 17th Street, Suite 1700
     Denver, CO 80202      Attn:      Joshua J. Widoff, General Counsel     
              Sara J. Butz, Vice President     
E-Mail:  jwidoff@dividendcapital.com     
              sbutz@dividendcapital.com With copies to:      Brownstein Hyatt
Farber Schreck, LLP      410 17th Street      Denver, Colorado 80202      Attn:
Bruce A. James, Esq.      Email:   bjames@bhfs.com

Any counsel designated above or any replacement counsel which may be designated
respectively by either party or such counsel by written notice to the other
party is hereby authorized to give notices hereunder on behalf of its respective
client. Any notice from Seller Contract Agent shall be deemed a notice from each
of the Seller Entities. Any notice delivered to a Seller Entity shall be deemed
to be delivered to all Seller Entities.

10.6     Binding Effect.  This Agreement shall not be binding in any way upon
Sellers unless and until each Seller Entity shall execute and deliver the same
to Purchaser.

10.7     Modifications.  This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.

10.8     Notification Letters.  Purchaser shall deliver the Tenant Notices to
each of the Tenants under the Assigned Leases and the Vendor Notices to each of
the vendors under the Assigned Contracts. The provisions of this paragraph shall
survive Closing.

10.9     Calculation of Time Periods.  Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State of
Georgia, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday or legal holiday. The final day of any such period
shall be deemed to end at 5 p.m., Eastern time. The term “business day” as used
herein shall mean any day that federal banks are open for business within the
State of Georgia, other than Saturdays and Sundays.

 

37



--------------------------------------------------------------------------------

10.10    Successors and Assigns. The terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.

10.11    Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

10.12    Further Assurances.  Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement, but without any obligation on the part of either party to
incur any liability or make any undertaking beyond that provided in this
Agreement. Without limiting the generality of the foregoing, Purchaser shall, if
requested by Seller Contract Agent, execute acknowledgments of receipt with
respect to any materials delivered by Sellers, Property Manager or Broker to
Purchaser with respect to the Properties. The provisions of this Section 10.12
shall survive Closing.

10.13    Counterparts/Facsimile Execution.   This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement. A counterpart of this Agreement transmitted by
electronic means (including so-called PDF) or facsimile will, if it is executed,
be deemed in all respects to be an original document, and any signature on that
document shall be deemed to be an original signature with the same binding legal
effect as an original executed counterpart of this Agreement.

10.14    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.

10.15    Applicable Law. This Agreement shall be governed by the laws of the
State of Georgia and the substantive federal laws of the United States and the
laws of such state. Sellers and Purchaser hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in Georgia in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in a state or federal court sitting in the state of
Georgia. Purchaser and Sellers agree that the provisions of this Section 10.15
shall survive the Closing of the transaction contemplated by this Agreement.

10.16    No Third Party Beneficiary.  The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Sellers and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

38



--------------------------------------------------------------------------------

10.17   Exhibits and Schedules. All appendices, schedules and exhibits attached
hereto shall be deemed to be an integral part of this Agreement.

10.18   Captions.  The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

10.19   Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

10.20   Termination of Agreement. It is understood and agreed that if either
Purchaser or Sellers terminates this Agreement pursuant to a right of
termination granted hereunder, such termination shall operate to relieve all
Seller Entities and Purchaser from all obligations under this Agreement as to
all Properties (except as provided in ARTICLE VII with respect to Damaged
Properties), except for such obligations as are specifically stated herein to
survive the termination of this Agreement.

10.21   Survival. The provisions of this ARTICLE X and any other provisions of
this Agreement which by their terms are intended to be performed or be
applicable after Closing shall survive Closing or any termination of this
Agreement prior thereto and shall not be merged into the execution and delivery
of the Deeds (subject to any express limitation upon the time period of such
survival contained herein, including Section 5.3.1). The foregoing is in
addition to and not in exclusion of any survival provisions elsewhere set forth
in this Agreement.

10.22   No Recordation.   Neither this Agreement nor any memorandum of the terms
hereof shall be recorded or otherwise placed of public record and any breach of
this covenant shall, unless the party not placing same of record is otherwise in
default hereunder, entitle the party not placing same of record to pursue its
rights and remedies under ARTICLE VI.

10.23   Joint and Several Liability for Sellers.  The liability of the Sellers
hereunder shall be joint and several, provided that such liability may be
limited as set forth in Section 5.3, Section 6.3, ARTICLE IX and elsewhere in
this Agreement. Neither Purchaser nor Sellers shall have recourse against any
member or affiliate of the other. In the event Purchaser receives a notice from
a Seller Entity, the same shall be deemed to constitute notice from all
Sellers. In the event that any one Seller Entity brings an action against
Purchaser, all Sellers must be joined in order for such action to be effective.
The foregoing provisions apply to all Closing documents executed by Sellers,
with the same force and effect as if expressly set forth therein.

10.24   Waiver of Jury Trial.   TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT THEY HAVE RETAINED COUNSEL OF THEIR OWN CHOOSING AND
SUCH COUNSEL HAS FULLY EXPLAINED THE CONTENT AND LEGAL EFFECT OF THIS SECTION
10.24.

 

39



--------------------------------------------------------------------------------

10.25   [Intentionally Deleted].

10.26   Time is of the Essence.  Time is of the essence in the performance of
each term, condition and covenant contained in this Agreement. No extension of
time for performance of any obligation or act shall be deemed an extension of
time for performance of any other obligation or act.

ARTICLE XI

STATE SPECIFIC PROVISIONS

11.1     Properties Located in California. The following provisions shall apply
to any Properties located in California and the Seller Entity which Respective
Property is located in the state of California:

(a)       Purchaser and such Seller Entity each waive the provisions of
California Civil Code Section 1662 to the extent that such provisions are not
fully consistent with ARTICLE VII.

(b)       In connection with the waivers and releases contained in ARTICLE IX,
Purchaser acknowledges that it is fully apprised of the provisions of law
relating to the same and upon advice of counsel hereby expressly waives all
rights under California Civil Code Section 1542, which provides that:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

  1. INITIALS:   

    /S/AK        

        PURCHASER   

(c)       Pre 1975 Construction Disclosure.  Seller hereby informs Purchaser
that the Improvements may have been constructed during or prior to 1975, and the
construction method may have been that of pre-cast tilt-up concrete. In
accordance with California law, Purchaser acknowledges receipt of a copy of the
Commercial Property Owner’s Guide to Earthquake Safety published by the State of
California Seismic Safety Commission (the “Guide”). In connection with the
Commercial Property Earthquake Weakness Disclosure Report (the “Disclosure
Report”) which is made a part of the Guide, Seller hereby notifies Purchaser
that with respect to Question Nos. 1 through 4 in such Disclosure Report, Seller
does not know the answers to such questions and that, by the execution of this
Agreement by Seller, Seller shall have been deemed to have executed and
delivered the Disclosure Report and shall be deemed to have checked the “Don’t
Know” box following each such questions.

 

40



--------------------------------------------------------------------------------

(d)        Alquist-Priolo Geologic Hazard Disclosure.  Purchaser acknowledges
that the Property may be within a special study zone as designated under the
Acquist-Priolo Geologic Hazard Act (Section 2621 of California Public Resources
Code). If the Property is so located, construction or development on Real
Property of any structures intended for human occupancy may be subject to the
findings of a geological report prepared by a geologist registered in the State
of California. Purchaser hereby expressly assumes such risk and hereby releases
Seller and its agents and representatives and each of them from any and all
loss, injury or damage which will or may be sustained by Purchaser as a
consequence of the Property being within any such special study zone.

(e)       NHDS.    Purchaser and Seller acknowledge that Seller is required to
disclose if the Property is situated within the following natural hazard areas
or zones: (i) a special flood hazard area designated by the Federal Emergency
Management Agency; (ii) an area of potential flooding; (iii) a very high fire
hazard severity zone; (iv) a wild land are that may contain substantial forest
fire risks and hazards; (v) an earthquake fault or special studies zone; or
(vi) a seismic hazard zone. Purchaser acknowledges that Seller has engaged the
services of Stewart Specialty Insurance Services (“Natural Hazard Expert”) to
examine the maps and other information specifically made available to the public
by government agencies for the purposes of enabling Seller to fulfill its
disclosure obligations with respect to such natural hazards, that Seller has
delivered to Purchaser a written report by Natural Hazard Expert disclosing the
results of its examination of the Property dated November 25, 2015 (the “Natural
Hazard Disclosure Statement”), including the matters required by that certain
Article 1.7 of the California Civil Code (currently Section 1103 through
1103.14), and that Purchaser has received and reviewed a copy of the booklets
available at https://www.disclosuresave.com/useful-links/. Purchaser
acknowledges that this transaction is not subject to such Article 1.7, but that
nevertheless the Natural Hazard Disclosure shall serve to satisfy any and all
disclosure requirements under applicable law relating to the matters referenced
in the Natural Hazard Disclosure. Seller does not warrant or represent either
the accuracy or completeness of the information in the Natural Hazard
Disclosure, and Purchaser shall use same merely as a part in its overall
investigation of the Property. Without limiting the foregoing, (i) Purchaser
shall be, and is hereby, deemed to have accepted any condition of the Property
disclosed in the Natural Hazard Disclosure Statement, and (ii) Purchaser is and
shall be deemed to have represented to Seller that Purchaser has conducted any
further reviews or investigations of the Property that Purchaser believes are
necessary or desirable with respect to obtaining, updating, or further
investigating any information relating to potential natural hazard conditions on
or affecting the Property. For the purposes of this Agreement, the provisions of
Civil Code Section 1103.4 regarding the non-liability of Seller for errors
and/or omissions not within its personal knowledge shall be deemed to apply, and
the Natural Hazard Expert shall be deemed to be an expert, dealing with matters
within the scope of its expertise with respect to the examination and the
Natural Hazard Disclosure Statement referred to above.

 

41



--------------------------------------------------------------------------------

(f)       AB 1103.  Notwithstanding that Assembly Bill #1103, the Nonresidential
Building Energy Use Disclosure regulations (California Code of Regulations,
Title 20, §1680 et seq.) (“AB 1103”), Seller shall not register the Property or
any Improvements located thereon with the “Energy Star Portfolio Manager” or
otherwise comply with AB 1103. Purchaser hereby expressly consents to Seller not
registering the Property as described in the prior sentence, and further waives
and relinquishes any and all claims against Seller arising out of or relating to
Seller not registering the Property with the “Energy Star Portfolio Manager” or
otherwise complying with AB 1103, including without limitation, the condition of
the Property as might be revealed if Seller had made such registration under AB
1103, it being the express agreement of the Purchaser and Seller that
Purchaser’s investigations and approval of the Property are subject to the terms
of this Agreement.

11.2     Properties Located in Illinois.  The following provisions shall apply
to any Properties located in Illinois and the Seller Entity which Respective
Property is located in the state of Illinois:

(a)       Municipal Documentary Stamps.  If required by applicable law, prior to
Closing, Seller Entity shall, at Seller Entity’s sole cost and expense, take
such actions as are necessary to procure the documentary stamps from the Village
of Romeoville, Illinois as are required in connection with the Deed and the
conveyance of the Property, including, without limitation, complying with any
inspection requirement and performing any corrections related thereto.

(b)       Bulk Transfer.  Within two (2) business days after the Effective Date,
the Seller Entity owning the Respective Property in Romeoville, Illinois shall
notify the Illinois Department of Revenue (the “IDR”) of Purchaser’s pending
acquisition of the Property from Seller Entity in accordance with the in
connection with the requirements of (i) the Illinois Income Tax Act, 35 ILCS
5/902(d) as amended, and (ii) Section 5j of the Illinois Retailers’ Occupation
Tax Act, 35 ILCS 120/5j, as amended (collectively, the “Illinois Tax Act”). In
the event that the IDR issues a certificate(s) (a bulk sales stop order)
requiring withholding under the Illinois Tax Act with respect to the Closing
(the “Certificate”), then Purchaser shall be entitled to withhold the amounts
required pursuant to the Certificate (the “Withholding Amounts”) from the
payment of the Purchase Price, which Withholding Amount shall be deposited at
Closing with Escrow Agent pursuant to escrow instructions reasonably acceptable
to Seller and Purchaser that shall provide for the release of the Withholding
Amounts (including, without limitation, all earnings thereon) to Seller only
upon the furnishing of a bulk sales release of stop order or other evidence that
no further sums are required to be withheld by the IDR under the Illinois Tax
Act. Seller and Purchaser shall reasonably cooperate in obtaining any such
evidence and in causing the Withholding Amounts to be paid by Escrow Agent to
Seller upon the furnishing of such evidence. In the event Seller Entity fails to
obtain a bulk sales release from the IDR prior to Closing, then Seller Entity
agrees to indemnify, defend and save Purchaser harmless from and against, and to
promptly reimburse Purchaser for any losses actually sustained or incurred by
Purchaser relating to, resulting from, or arising out of any failure to obtain a
bulk sales release or any liability under the Act attributable to Seller Entity,
which indemnity shall survive Closing until the earlier of (a) the expiration of
the Survival Period, or (b) the date Seller Entity obtains a bulk sales release.

 

42



--------------------------------------------------------------------------------

11.3     Properties Located in Georgia.   The following provisions shall apply
to any Properties located in Georgia and the Seller Entity which Respective
Property is located in the state of Georgia:

(a)        Seller Entity’s Obligations at Closing. Seller Entity shall:

(i) deliver reasonably acceptable evidence that Seller Entity is a Georgia
resident for purposes of O.C.G.A. §48-7-128 or that Seller Entity is otherwise
exempt from the withholding requirements of O.C.G.A. §48-7-128. Absent evidence
of exemption, Seller Entity and Purchaser shall withhold as required by Georgia
law;

(ii)  deliver an affidavit regarding brokers substantially in the form attached
hereto as EXHIBIT K;

(iii) cause Broker to deliver a lien waiver executed by Broker substantially in
the form attached hereto as EXHIBIT L;

(b)       Purchaser Controlled Entity Deliverables for Property located in
Georgia. At Closing, the Purchaser Controlled Entity taking title to Property
located in Georgia shall deliver an affidavit regarding brokers substantially in
the form attached hereto as EXHIBIT M.

(c)       Quitclaim Deed.  At Closing, in addition to all other Closing and
delivery requirements set forth in this Agreement, the Seller Entity conveying
title to the Respective Property located at 2700 Barrett Lakes, Kennesaw,
Georgia (“2700 Barrett Lakes Property”) shall deliver to Purchaser a quitclaim
deed, in recordable and customary form, conveying all right, title and interest
in and to the real property (if any) legally described in Schedule II of
Property Exhibit 2 (“Quitclaim Deed”).

11.4     Properties located in Kentucky.   The following provisions shall apply
to any Properties located in Kentucky and the Seller Entity which Respective
Property is located in the state of Kentucky:

(a)       Seller Entity’s Obligations.  Seller Entity shall deliver to Purchaser
within five (5) business days of receipt by Seller Entity any written notices
received from the applicable governmental taxing authority relating to ad
valorem real property tax assessments for the Respective Property located in
Kentucky.

(b)       Allocation of Value to Tangible Personal Property.  Seller Entity
owning the Respective Property in Kentucky agrees and acknowledges that it will
attribute a value of $0.00 to any Tangible Personal Property located on the
Respective Property in the state of Kentucky and conveyed to Purchaser at
Closing. Purchaser shall cause the Permitted Assignee taking title to the
Respective Property located in Kentucky to attribute a value of $0.00 to any
Tangible Personal Property located on the Respective Property in the state of
Kentucky and conveyed to Purchaser (or such Permitted Assignee) at Closing.

 

43



--------------------------------------------------------------------------------

11.5     Properties Located in North Carolina.   The following provisions shall
apply to any Properties located in North Carolina and the Seller Entity which
Respective Property is located in the state of North Carolina:

(a)       Real Property Tax Prorations.   Real property taxes for the Properties
located in North Carolina shall be prorated on a calendar year basis

[signatures on next pages – Page S-1, S-2 and S-3]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have duly executed this Purchase and
Sale Agreement as of the Effective Date.

 

SELLERS:   AP REDLANDS LLC, a Delaware limited liability company By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

  AP BARRETT LAKES 2700 LLC, a Delaware limited liability company

By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

  AP BARRETT LAKES 2750 LLC, a Delaware limited liability company

By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

  AP BARRETT LAKES 2850 LLC, a Delaware limited liability company

By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

 

[signatures of Sellers continued on page S-2]

 

S-1



--------------------------------------------------------------------------------

AP TAYLOR ROAD LLC, a Delaware limited liability company By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

  AP OMEGA PARKWAY LLC, a Delaware limited liability company

By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

  AP JAMESBURG DRIVE LLC, a Delaware limited liability company

By:  

  /s/ HOWARD C. HUANG

 

Name:  

  Howard C. Huang

   

Title:  

  Vice President

 

 

 

[signature of Purchaser on page S-3]

 

S-2



--------------------------------------------------------------------------------

PURCHASER: IPT ACQUISITIONS LLC, a Delaware limited liability company By:      
IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member   By:       Industrial Property Operating Partnership LP, a Delaware
limited partnership, its sole member     By:       Industrial Property Trust
Inc., a Maryland corporation, its general partner       By:  

  /s/ ANDREA KARP

      Name:  

  Andrea Karp

      Title:  

  SVP

 

S-3